Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

dated as of October 24, 2007

among

AMEDISYS, INC. and AMEDISYS HOLDING, L.L.C.,

as Borrowers

CERTAIN SUBSIDIARIES OF AMEDISYS, INC.,

as Guarantors,

VARIOUS LENDERS,

CIBC WORLD MARKETS CORP.,

as Joint Lead Arranger and Joint Book Runner,

JP MORGAN SECURITIES INC.,

as Joint Lead Arranger, Joint Book Runner and Syndication Agent, and

CANADIAN IMPERIAL BANK OF COMMERCE,

New York Agency

as Administrative Agent

$100,000,000 Revolving Credit Facility

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE ONE DEFINITIONS    1         Section 1.01    Definitions    1
        Section 1.02    Accounting Terms    22         Section 1.03   
Interpretation, etc.    22         Section 1.04    Construction    23 ARTICLE
TWO LOANS AND LETTERS OF CREDIT    23         Section 2.01    [Intentionally
Reserved]    23         Section 2.02    [Intentionally Reserved]    23
        Section 2.03    Revolving Commitments    23         Section 2.04   
Borrowing Mechanics for Revolving Loans    23         Section 2.05    Swing Line
Loans Commitments    24         Section 2.06    Borrowing Mechanics for Swing
Line Loans    24         Section 2.07    Letters of Credit    26         Section
2.08    Notice of Issuance    26         Section 2.09    Responsibility of
Issuing Banks with Respect to Requests for Drawings and Payments    27
        Section 2.10    Reimbursement by the Borrowers of Amounts Drawn or Paid
Under Letters of Credit    27         Section 2.11    Lenders’ Purchase of
Participations in Letters of Credit    28         Section 2.12    Obligations
Absolute    28         Section 2.13    Indemnification    29         Section
2.14    Pro Rata Shares    29         Section 2.15    Availability of Funds   
29         Section 2.16    Use of Proceeds    30         Section 2.17   
Lenders’ Evidence of Debt    30         Section 2.18    Notes    30
        Section 2.19    Interest Rate on Loans    31         Section 2.20   
Interest Rate    31         Section 2.21    Conversion/Continuation    32
        Section 2.22    Default Interest    33         Section 2.23    Fees   
33         Section 2.24    [Intentionally Omitted]    34         Section 2.25   
Voluntary Prepayments    34         Section 2.26    Voluntary Commitment
Reductions    35         Section 2.27    [Intentionally Omitted]    35
        Section 2.28    Mandatory Commitment Reductions of Revolving Loans    35
        Section 2.29    [Intentionally Omitted]    35         Section 2.30   
Application of Prepayments/Reductions    35         Section 2.31    General
Provisions Regarding Payments    35         Section 2.32    Sharing of Payments
by Lenders    37         Section 2.33    Making or Maintaining Eurodollar Rate
Loans    37         Section 2.34    Compensation For Increased Costs    39
        Section 2.35    Capital Requirements; Certificates for Reimbursement;
Delay in Requests    39

 

i



--------------------------------------------------------------------------------

        Section 2.36    Taxes    40         Section 2.37    Mitigation
Obligations; Replacement of Lenders    42         Section 2.38    Defaulting
Lenders    43         Section 2.39    Incremental Revolving Facility    43
        Section 2.40    Extension of Maturity Date    45         Section 2.41   
Joint and Several Liability    46 ARTICLE THREE CONDITIONS PRECEDENT    47
        Section 3.01    Closing Date    47         Section 3.02    Conditions to
Each Credit Extension    48 ARTICLE FOUR REPRESENTATIONS AND WARRANTIES    49
        Section 4.01    Organization; Requisite Power and Authority;
Qualification    49         Section 4.02    Capital Stock and Ownership    50
        Section 4.03    Due Authorization    50         Section 4.04    No
Conflict    50         Section 4.05    Governmental Consents    50
        Section 4.06    Binding Obligation    51         Section 4.07   
Historical Financial Statements    51         Section 4.08    Projections    51
        Section 4.09    No Material Adverse Change    51         Section 4.10   
Adverse Proceedings, etc.    51         Section 4.11    Payment of Taxes    52
        Section 4.12    Properties    52         Section 4.13    Environmental
Matters    52         Section 4.14    No Defaults    53         Section 4.15   
Employee Matters    53         Section 4.16    Employee Benefit Plans    53
        Section 4.17    Solvency    54         Section 4.18    Compliance with
Statutes, etc.    54         Section 4.19    Disclosure    55
        Section 4.20    Health Care Matters    55 ARTICLE FIVE AFFIRMATIVE
COVENANTS    57         Section 5.01    Financial Statements and Other Reports
   57         Section 5.02    Existence    60         Section 5.03    Payment of
Taxes and Claims    60         Section 5.04    Maintenance of Properties    60
        Section 5.05    Insurance    60         Section 5.06    Inspections   
60         Section 5.07    Compliance with Laws    61         Section 5.08   
Hazardous Materials Activities, etc.    61         Section 5.09    Subsidiaries
   61         Section 5.10    Further Assurances    62         Section 5.11   
Books and Records    62         Section 5.12    Compliance Program    62
        Section 5.13    Condition of Participation in Third Party Payor Programs
   62

 

ii



--------------------------------------------------------------------------------

ARTICLE SIX NEGATIVE COVENANTS    62         Section 6.01    Indebtedness    62
        Section 6.02    Liens    64         Section 6.03    No Further Negative
Pledges    65         Section 6.04    Restricted Payments    66
        Section 6.05    Restrictions on Subsidiary Distributions    66
        Section 6.06    Investments    67         Section 6.07    Financial
Covenants    67         Section 6.08    Fundamental Changes; Disposition of
Assets; Acquisitions    68         Section 6.09    Transactions with
Shareholders and Affiliates    69         Section 6.10    Conduct of Business   
69         Section 6.11    Fiscal Year    69         Section 6.12    No Foreign
Subsidiaries    69 ARTICLE SEVEN GUARANTY    70         Section 7.01    Guaranty
of the Obligations    70         Section 7.02    Contribution by Guarantors   
70         Section 7.03    Payment by Guarantors    71         Section 7.04   
Liability of Guarantors Absolute    71         Section 7.05    Waivers by
Guarantors    72         Section 7.06    Guarantors’ Rights of Subrogation,
Contribution, etc.    73         Section 7.07    Subordination of Other
Obligations    73         Section 7.08    Continuing Guaranty    74
        Section 7.09    Authority of Guarantors or the Borrowers    74
        Section 7.10    Financial Condition of the Borrowers    74
        Section 7.11    Bankruptcy, etc.    74         Section 7.12    Discharge
of Guaranty upon Sale of Guarantor    75 ARTICLE EIGHT EVENTS OF DEFAULT    75
        Section 8.01    Events of Default    75 ARTICLE NINE AGENTS    78
        Section 9.01    Appointment and Authority    78         Section 9.02   
Rights as a Lender    78         Section 9.03    Exculpatory Provisions    78
        Section 9.04    Reliance by Administrative Agent    79
        Section 9.05    Delegation of Duties    79         Section 9.06   
Resignation of Administrative Agent    80         Section 9.07    Non-Reliance
on Agents and Other Lenders    80         Section 9.08    No Other Duties, etc.
   81         Section 9.09    Guaranty    81         Section 9.10    Withholding
Taxes    81 ARTICLE TEN MISCELLANEOUS    81         Section 10.01    Notices;
Effectiveness; Electronic Communication    81         Section 10.02    Expenses;
Indemnity; Damage Waiver    83

 

iii



--------------------------------------------------------------------------------

        Section 10.03    Right of Set-Off    84         Section 10.04   
Amendments and Waivers    85         Section 10.05    Execution of Amendments,
etc.    86         Section 10.06    Successors and Assigns; Participations    86
        Section 10.07    Independence of Covenants    89         Section 10.08
   Survival of Representations, Warranties and Agreements    90
        Section 10.09    No Waiver; Remedies Cumulative    90
        Section 10.10    Marshalling; Payments Set Aside    90
        Section 10.11    Severability    90         Section 10.12    Obligations
Several; Independent Nature of Lenders’ Rights    90         Section 10.13   
Headings    91         Section 10.14    Governing Law; Jurisdiction; Etc.    91
        Section 10.15    WAIVER OF JURY TRIAL    91         Section 10.16   
Treatment of Certain Information; Confidentiality    92         Section 10.17   
Usury Savings Clause    92         Section 10.18    Counterparts; Integration;
Effectiveness    93         Section 10.19    Electronic Execution of Assignments
   93         Section 10.20    Entire Agreement    93         Section 10.21   
Patriot Act Notification    93         Section 10.22    Release on Payment in
Full    94

 

iv



--------------------------------------------------------------------------------

APPENDIX:

Revolving Commitments

SCHEDULES:

 

1.01A:    Existing Letters of Credit 4.01A:    Jurisdictions of Organization and
Qualification 4.01B:    Initial Guarantors 4.02:    Capital Stock and Ownership
4.12:    Material Real Estate Assets 4.20:    Health Care Matters 6.01:   
Certain Indebtedness 6.02:    Certain Liens 6.06:    Certain Investments 6.09:
   Certain Affiliate Transactions EXHIBITS: A-1:    Funding Notice A-2:   
Conversion/Continuation Notice A-3:    Issuance Notice B-1:    Revolving Loan
Note B-2:    Swing Line Note C:    Compliance Certificate D:    Assignment and
Assumption Agreement E:    Solvency Certificate F:    Counterpart Agreement G:
   Administrative Questionnaire H:    Joinder Agreement I:    Prepayment Notice

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of October 24, 2007, is entered
into by and among AMEDISYS, INC., a Delaware corporation (the “Lead Borrower”)
and AMEDISYS HOLDING, L.L.C., a Louisiana limited liability company (the
“Co-Borrower”; together with the Lead Borrower, the “Borrowers”), CERTAIN
SUBSIDIARIES OF THE BORROWERS, as Guarantors, the Lenders party hereto from time
to time, CIBC WORLD MARKETS CORP. (“CIBC WM”), as Joint Lead Arranger and Joint
Book Runner, CANADIAN IMPERIAL BANK OF COMMERCE, New York Agency (“CIBC”), as
Administrative Agent (in such capacity, “Administrative Agent”) and JP MORGAN
SECURITIES INC. (“JPM”), as Joint Lead Arranger, Joint Book Runner and
Syndication Agent.

RECITALS

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, Lenders have agreed to extend certain revolving credit facilities to
the Borrowers in an aggregate amount not to exceed $100,000,000;

WHEREAS, the proceeds of such credit facilities will be used to provide ongoing
working capital and for other general corporate purposes of the Borrowers and
their Subsidiaries;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

Section 1.01 Definitions.

The following terms used herein, including in the preamble, recitals, exhibits
and schedules hereto, shall have the following meanings:

“Act” as defined in Section 4.18.

“Additional Commitment Lender” as defined in Section 2.40.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (a) the rate per annum (i) as calculated by the British
Bankers’ Association and obtained by the Administrative Agent through a
nationally recognized service such as the Dow Jones Market Service (Telerate) or
Reuters (the “Service”) (or on any successor or substitute page of such Service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of Service, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rates referenced in the preceding clause (a) is not available, the
rate per annum (rounded to the nearest 1/100 of 1%) equal to the offered
quotation rate to first class banks in the London interbank market) by CIBC for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds



--------------------------------------------------------------------------------

comparable to the principal amount of the applicable Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), prosecution, governmental investigation, audit or
arbitration (whether or not purportedly on behalf of the Borrowers or any of
their Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of the Borrowers or any of their Subsidiaries,
threatened against or affecting the Borrowers or any of their Subsidiaries or
any property of the Borrowers or any of their Subsidiaries.

“Affected Lender” as defined in Section 2.33(b).

“Affected Loans” as defined in Section 2.33(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means each of Syndication Agent and Administrative Agent.

“Aggregate Payments” as defined in Section 7.02.

“Agreement” means this Credit and Guaranty Agreement, dated as of October 24,
2007, as it may be amended, supplemented, restated or otherwise modified from
time to time.

“Applicable Anniversary Date” as defined in Section 2.40.

“Applicable Margin” and “Applicable Commitment Fee” means a percentage, per
annum, determined by reference to the Total Leverage Ratio in effect from time
to time as set forth below:

 

Pricing Level

  

Total

Leverage

Ratio

   Applicable Margin for
Revolving Loans
(Eurodollar Loans)  

Applicable Margin for

Revolving Loans (Base

Rate Loans)

 

Applicable

Commitment

Fees

I.

   ³ 2.0    1.50%   .50%   .30%

II.

   < 2.0 but


³ 1.5

   1.25%   .25%   .25%

III.

   < 1.5 but


³ 1.0

   1.0%   0.0%   .20%

IV.

   < 1.0    .75%   0.0%   .15%

No change in the Applicable Margin or Applicable Commitment Fee shall be
effective until three (3) Business Days after the date on which Administrative
Agent shall have received the applicable financial statements and a Compliance
Certificate pursuant to Section 5.01(c) calculating the Total Leverage Ratio.
From the Closing Date to the date of delivery of the applicable financial
statements

 

2



--------------------------------------------------------------------------------

and a Compliance Certificate pursuant to Section 5.01(c) calculating the Total
Leverage Ratio for the first Fiscal Quarter ended after the Closing Date, the
Applicable Margin shall be determined as if Pricing Level IV applied. At any
time the Borrowers have not submitted to Administrative Agent the applicable
information as and when required under Section 5.01(c), the Applicable Margin
shall be determined as if Pricing Level I applied. Promptly after receipt of the
applicable information under Section 5.01(c), Administrative Agent shall give
each Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Margin or Applicable Commitment Fee in effect from such date.

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.

“Assessments” as defined in Section 4.20(g).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than the Borrowers or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrowers’ or any of
their Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including, without limitation, the
Capital Stock of any of the Borrowers’ Subsidiaries, other than inventory sold
or leased in the ordinary course of business (excluding any such sales, leases
or licenses by operations or divisions discontinued or to be discontinued).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 10.06), and accepted by
Administrative Agent, in substantially the form of Exhibit D or any other form
approved by Administrative Agent.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, president or one of its vice presidents (or the
equivalent thereof), and such Person’s chief financial officer, senior vice
president—accounting or treasurer.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Issuing Bank and Lender.

“Big Four Accounting Firm” means any of Ernst & Young LLP,
PriceWaterhouseCoopers LLP, Deloitte & Touche LLP or KPMG LLP.

“Board of Directors” means (i) in the case of a Person that is a limited
partnership, the general partner or any committee authorized to act therefor,
(ii) in the case of a Person that is a corporation, the board of directors of
such Person or any committee authorized to act therefor, (iii) in the case of a
Person that is a limited liability company, the board of managers or members of
such Person or such Person’s manager or any committee authorized to act therefor
and (iv) in the case of any other Person, the board of directors, management
committee or similar governing body or any authorized committee thereof
responsible for the management of the business and affairs of such Person.

“Borrowers” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;

 

4



--------------------------------------------------------------------------------

(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s and (vi) auction rate securities rated Aa3 by Moody’s or AA- by
S&P with reset dates of one year or less from the date of acquisition.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of the Lead Borrower or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the Board of Directors of the Lead Borrower; or (ii) the majority of
the seats (other than vacant seats) on the Board of Directors of the Lead
Borrower cease to be occupied by Persons who either (a) were members of the
Board of Directors of the Lead Borrower on the Closing Date or (b) were
nominated for election by the Board of Directors of the Lead Borrower, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors.

“CIBC” as defined in the preamble hereto.

“CIBC WM” as defined in the preamble hereto.

“Closing Date” means October 24, 2007.

“Co-Borrower” as defined in the preamble hereto.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consent Subsidiary” means any Subsidiary formed or acquired after the date
hereof, in respect of which the consent of any Person other than the Borrowers
or any Wholly Owned Subsidiary is required by applicable law or the terms of any
organizational document of such Subsidiary or other agreement of such Subsidiary
or any Affiliate of such Subsidiary in order for such Subsidiary to become a
Guarantor.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined on a
consolidated basis for the applicable Person equal to (i) the sum, without
duplication, of the amounts for

 

5



--------------------------------------------------------------------------------

such period of (a) Consolidated Net Income, (b) Consolidated Interest Expense,
(c) provisions for Taxes based on income, (d) total depreciation expense,
(e) total amortization expense, and (f) other non-cash items reducing
Consolidated Net Income (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period) minus
(ii) other non-cash items increasing Consolidated Net Income for such period
(excluding (A) any such non-cash item to the extent it represents the reversal
of an accrual or reserve for potential cash items in any prior period and
(B) any such non-cash item to the extent it will result in the receipt of cash
payments in any future period or in respect of which cash was received in a
prior period). Except where otherwise indicated, “Consolidated Adjusted EBITDA”
refers to Consolidated Adjusted EBITDA of the Lead Borrower and its consolidated
Subsidiaries.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Lead Borrower and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the consolidated statement of cash flows of the Lead Borrower and its
Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in cash for
such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Lead Borrower and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Lead
Borrower and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and net costs under
Interest Rate Agreements, but excluding, however, debt issuance costs, debt
discount or premium and other financing fees and expenses paid on or before the
Closing Date.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Lead Borrower and its consolidated Subsidiaries for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Lead Borrower or is merged into or consolidated with the Lead Borrower or
any of its Subsidiaries or that Person’s assets are acquired by the Lead
Borrower or any of its Subsidiaries, (b) the income of any Subsidiary of the
Lead Borrower to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (c) any after-tax gains or losses attributable to Asset Sales
or returned surplus assets of any Pension Plan, and (d) (to the extent not
included in clauses (a) through (c) above) any net extraordinary gains or net
extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Lead Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP (without
giving effect to original issue discount).

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.02.

 

6



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Loan Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Revolving Commitments
are cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Sections 2.25, 2.26,
and 2.28 or by a combination thereof) and (b) such Defaulting Lender shall have
delivered to the Lead Borrower and Administrative Agent a written reaffirmation
of its intention to honor its obligations hereunder with respect to its
Revolving Commitments, and (iii) the date on which the Borrowers, Administrative
Agent and Requisite Lenders waive all Funding Defaults of such Defaulting Lender
in writing.

“Defaulted Loan” as defined in Section 2.38.

“Defaulting Lender” as defined in Section 2.38.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, or (c) any
other Person (other than a natural person) approved by (i) Administrative Agent,
(ii) in the case of any

 

7



--------------------------------------------------------------------------------

assignment of a Revolving Commitment, each Issuing Bank and the Swing Line
Lender, and (iii) unless a Default or an Event of Default has occurred and is
continuing, the Borrowers (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrowers, their Affiliates or Subsidiaries or any natural
person.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrowers, any of their Subsidiaries
or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Borrowers or any of their Subsidiaries or any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of the Borrowers or
any of their Subsidiaries shall continue to be considered an ERISA Affiliate of
the Borrowers or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of the Borrowers or
such Subsidiary and with respect to liabilities arising after such period for
which the Borrowers or such Subsidiary could be liable under the Internal
Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by the Borrowers, any of their Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension

 

8



--------------------------------------------------------------------------------

Plan resulting in liability to the Borrowers, any of their Subsidiaries or any
of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on the Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of the Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by the Borrowers, any of their Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xi) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, the
Swing Line Lender, each Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrowers hereunder, (a) taxes
imposed on or measured by their overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which their principal office is located or, in the case of any
Lender, in which their applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which either Borrower is located and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrowers under Section 2.37), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.36(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.36(a).

 

9



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01A.

“Existing Maturity Date” as defined in Section 2.40.

“Extending Lender” as defined in Section 2.40.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrowers or any of their Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.02.

“Fair Share Contribution Amount” as defined in Section 7.02.

“Fair Share Shortfall” as defined in Section 7.02.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent, in its capacity as a Lender, on such day on such
transactions as determined by Administrative Agent.

“Financial Plan” as defined in Section 5.01(g).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Lead Borrower and its Subsidiaries
ending on December 31 of each calendar year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Fraudulent Transfer Laws” as defined in Section 2.41.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Borrower” as defined in Section 2.41.

“Funding Default” as defined in Section 2.38.

“Funding Guarantors” as defined in Section 7.02.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

10



--------------------------------------------------------------------------------

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Authorization” means any permit, license, certificate of need,
approval, agreement, provider number, registration, certificate, filing,
consent, authorization, plan, directive, consent order, consent decree or other
permission (including any supplements or amendments thereto) of or from any
Governmental Authority.

“Governmental Third Party Payor” as defined in Section 4.20(c).

“Governmental Third Party Payor Programs” as defined in Section 4.20(c).

“Granting Lender” as defined in Section 10.06(g).

“Guaranteed Obligations” as defined in Section 7.01.

“Guarantor” means (a) as of the Closing Date, the Initial Guarantors and
(b) each Subsidiary of the Borrowers that is added as a Guarantor pursuant to
the terms of Section 5.09 after the Closing Date (a “Supplemental Guarantor”),
and in each such case their respective successors and assigns.

“Guaranty” means the guaranty of each Guarantor set forth in Article Seven.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Health Care Laws” means (a) any and all federal and state fraud and abuse laws,
including without limitation, the federal Anti-kickback Statute (42 U.S.C. §
1320a-7b(b)), the Stark Anti-Self-Referral Law (42 U.S.C. § 1395nn), the
Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31
U.S.C. §§ 3729 et seq.), the administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalty laws (42 U.S.C. § 1320a-7a), the regulations promulgated pursuant to
such statute and any comparable state laws, (b) the Health

 

11



--------------------------------------------------------------------------------

Insurance Portability and Accountability Act of 1996 (42 U.S.C. §§ 1320d et
seq.), the regulations promulgated thereunder and any comparable state laws,
(c) Medicare, (d) Medicaid and (e) any other state or federal law, regulation,
guidance document, manual provision, program memorandum, opinion letter, or
other issuance which regulates patient or program charges, billing and
collections, recordkeeping, claims process, documentation requirements, medical
necessity, referrals, the hiring of employees or acquisition of services or
supplies from those who have been excluded from government health care programs,
quality, safety, privacy, security, licensure, accreditation or any other aspect
of providing health care or reimbursement therefor.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, any
successor statute thereto, any and all rules or regulations promulgated from
time to time thereunder, and any comparable state laws.

“HIPAA Compliance Plan” as defined in Section 4.20(g).

“HIPAA Compliant” means that to the extent applicable, each of the Borrowers and
their Subsidiaries (a) is in material compliance with any and all of the
applicable requirements of HIPAA and (b) is not subject to, and would not
reasonably be expected to become subject to, any civil or criminal penalty or
any investigation, claim or process that would reasonably be expected to cause a
Material Adverse Effect in connection with any violation by the Borrowers or any
of their Subsidiaries of then effective requirements of HIPAA.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
consolidated financial statements of the Lead Borrower and its Subsidiaries for
the immediately preceding three Fiscal Years, consisting of consolidated balance
sheets and the related consolidated statements of income, stockholders’ equity
and cash flows for such Fiscal Years, and (ii) the unaudited quarterly
consolidated financial statements of the Lead Borrower and its Subsidiaries as
at any Fiscal Quarter following December 31, 2006 that is ended 45 days prior to
the Closing Date, consisting of a consolidated balance sheet and the related
consolidated statements of income and cash flows for the three-, six-or
nine-month period, as applicable, ending on such date.

“Immaterial Subsidiary” means any Subsidiary (a) which has net revenues less
than 2.5% of the net revenues of the Lead Borrower and its Subsidiaries on a
consolidated basis or (b) which has Consolidated Adjusted EBITDA less than 2.5%
of the total Consolidated Adjusted EBITDA of the Lead Borrower and their
Subsidiaries on a consolidated basis.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six (6) months from the date of
incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by

 

12



--------------------------------------------------------------------------------

that Person or is nonrecourse to the credit of that Person; (vi) the face amount
of any letter of credit issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings; (vii) the direct
or indirect guaranty, endorsement (otherwise than for collection or deposit in
the ordinary course of business), co-making, discounting with recourse or sale
with recourse by such Person of the obligation of another; (viii) any obligation
of such Person the primary purpose or intent of which is to provide assurance to
an obligee that the obligation of the obligor thereof will be paid or
discharged, or any agreement relating thereto will be complied with, or the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; (ix) any liability of such Person for the obligation of another through
any agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (ix), the primary purpose or intent thereof is as described
in clause (viii) above; and (x) obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement, whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under any Interest
Rate Agreement be deemed “Indebtedness” for any purpose under Section 6.07.

“Indemnified Taxes” means Taxes (which for the avoidance of doubt, are payable
hereunder or under any of the other Loan Documents) other than Excluded Taxes.

“Indemnitee” as defined in Section 10.02.

“Initial Guarantors” means, subject to Section 5.09, each Subsidiary of the Lead
Borrower as of the Closing Date (other than the Co-Borrower, any Immaterial
Subsidiaries, Saint Alphonso Home Health and Hospice, LLC and any other Consent
Subsidiaries).

“Intellectual Property” means (a) all inventions and discoveries (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (b) all
trademarks, service marks, trade dress, logos, trade names and corporate names,
together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, (c) all copyrightable
works, all copyrights and all applications, registrations and renewals in
connection therewith, (d) all broadcast rights, (e) all mask works and all
applications, registrations and renewals in connection therewith, (f) all
know-how, trade secrets and confidential business information, whether
patentable or unpatentable and whether or not reduced to practice (including
ideas, research and development, know-how, formulas, compositions and
manufacturing and production process and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals), (g) all computer
software (including data and related documentation), (h) all other proprietary
rights, (i) all copies and tangible embodiments thereof (in whatever form or
medium) and (j) all licenses and agreements in connection therewith.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ending, to (ii) Consolidated Cash Interest Expense for such four-Fiscal
Quarter period.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, the last
Business Day of each of the months of March, June, September and December of
each year, commencing on the first such date to occur after the Closing Date and
the final maturity date of such Loan; and (ii) any

 

13



--------------------------------------------------------------------------------

Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months and, to the extent available to each
applicable Lender, nine- or twelve-months, as selected by the Lead Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrowers’ and their
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrowers or any of their Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person (other than a Guarantor); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of the Borrowers from any Person (other than the
Borrowers or any Guarantor), of any Capital Stock of such Person; and (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Borrowers or any
of their Subsidiaries to any other Person (other than the Borrowers or any
Guarantor), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

“Issuing Bank” means (i) CIBC, as Issuing Bank hereunder, together with its
permitted successors and assigns in such capacity, (ii) in respect of the
Existing Letters of Credit only, JPMC, as Issuing Bank hereunder, together with
its permitted successors and assigns in such capacity and (iii) such other
Lender from time to time designated by the Lead Borrower, which has agreed in
writing to act as Issuing Bank hereunder.

“Joinder Agreement” means an agreement substantially in the form of Exhibit H.

 

14



--------------------------------------------------------------------------------

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“JPM” as defined in the preamble hereto.

“JPMC” means JP Morgan Chase Bank, N.A.

“Lead Arrangers” means CIBC WM and JPM, in such capacity.

“Lead Borrower” as defined in the preamble hereto.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

“Letter of Credit” means a standby or trade letter of credit issued or to be
issued by an Issuing Bank pursuant to this Agreement.

“Letter of Credit Sublimit” means the lesser of (i) $15,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Banks and not theretofore reimbursed by or on behalf of the Borrowers.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

“Loan” means a Revolving Loan, and a Swing Line Loan.

“Loan Document” means any of this Agreement, the Notes, if any, any documents or
certificates executed by the Borrowers in favor of an Issuing Bank relating to
Letters of Credit, and all other documents, instruments or agreements executed
and delivered by a Loan Party for the benefit of any Agent, any Issuing Bank or
any Lender in connection herewith.

“Loan Party” means each Person (other than any Agent, any Issuing Bank or any
Lender or any representative thereof) from time to time party to a Loan
Document.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (x) constitutes all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (y) involves the payment of consideration by the
Loan Parties in excess of $20,000,000.

 

15



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or condition (financial or otherwise) of the
Borrowers and their Subsidiaries, taken as a whole; (b) the ability of the Loan
Parties to fully and timely perform their Obligations; (c) the legality,
validity, binding effect or enforceability against the Loan Parties of the Loan
Documents; or (d) the rights, remedies and benefits available to, or conferred
upon, any Beneficiary under any Loan Document.

“Material Asset Sale” means any Asset Sale, other than in connection with a
Permitted Acquisition, involving the disposition of property that
(x) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the Capital Stock of a
Person and (y) yields gross proceeds to the Borrowers and their Subsidiaries in
excess of $5,000,000.

“Material Subsidiary” means any Subsidiary of the Borrowers (other than any
Immaterial Subsidiary).

“Maturity Date” means the third anniversary of the Closing Date, subject (as to
any Lender) to any extension thereof pursuant to Section 2.40.

“Medicaid” means collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§1396 et seq.) and any statutes
succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program, including (a) all federal
statutes (whether set forth in Title XIX of the Social Security Act or
elsewhere) affecting such program, (b) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program, and (c) all applicable
provisions of all rules, regulations, manuals, orders and administrative,
reimbursement, guidelines and requirements of all government authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended, supplemented or otherwise
modified from time to time.

“Medicare” means collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§1395
et seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or guidelines pertaining to such program, including (a) all
federal statutes (whether set forth in Title XVIII of the Social Security Act or
elsewhere) affecting such program, and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement,
guidelines and requirements of all governmental authorities promulgated in
connected with such program (whether or not having the force of law), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

“Moody’s” means Moody’s Investor Services, Inc.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“New Revolving Commitments” as defined in Section 2.39.

“New Revolving Lender” as defined in Section 2.39.

“New Revolving Loans” as defined in Section 2.39.

“Non-Extending Lender” as defined in Section 2.40.

 

16



--------------------------------------------------------------------------------

“Note” means a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

“Notice Date” as defined in Section 2.40.

“Obligation Fair Share” as defined in Section 2.41.

“Obligation Fair Share Shortfall” as defined in Section 2.41.

“Obligation Fair Share Contribution Amount” as defined in Section 2.41.

“Obligation Aggregate Payments” as defined in Section 2.41.

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to the Agents (including former Agents), the Lenders or any of
them, under any Loan Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Loan Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Loan Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, fees,
expenses, indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.07.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” as defined in clause (d) of Section 10.06.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by the Borrowers or any of their
Wholly-Owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, or of 50% or more of the Capital Stock of,
or a business line or unit or a division of, any Person (the “Target”);
provided,

 

17



--------------------------------------------------------------------------------

  (a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

 

  (b) the Lead Borrower and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.07 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended (as determined in accordance with Section 6.07(c));

 

  (c) such acquisition and all transactions related thereto (i) shall be
consummated in accordance with all material applicable laws and (ii) shall not
be preceded by, or effected pursuant to, a hostile takeover offer; and

 

  (d) in the case of any acquisition, the cash consideration of which is equal
to or greater than $20,000,000, or the total consideration for which is equal to
or greater than $40,000,000, the Borrowers shall have delivered to
Administrative Agent at least ten (10) Business Days prior to such proposed
acquisition, a Compliance Certificate evidencing compliance with Section 6.07 as
required under clause (b) above, setting forth the aggregate consideration for
such acquisition and any other relevant financial information required to
demonstrate compliance with Section 6.07.

“Permitted Investments” means each of the Investments permitted pursuant to
Section 6.06.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prepayment Notice” means a notice substantially in the form of Exhibit K.

“Prime Rate” means the rate of interest per annum that CIBC announces from time
to time as its prime lending rate, as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. CIBC or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Principal Office” means, for each of Administrative Agent, the Swing Line
Lender and each Issuing Bank, such Person’s “Principal Office” as set forth in
Section 10.01, or such other office as such Person may from time to time
designate in writing to the Lead Borrower, Administrative Agent and each Lender.

“Privacy and Security Rules” as defined in Section 4.20(g).

“Private Third Party Payor” as defined in Section 4.20(c).

“Private Third Party Payor Programs” as defined in Section 4.20(c).

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender

 

18



--------------------------------------------------------------------------------

by (b) the aggregate Revolving Exposure of all Lenders. For all other purposes
with respect to each Lender, “Pro Rata Share” means the percentage obtained by
dividing (A) an amount equal to the sum of the Revolving Exposure of such
Lender, by (B) an amount equal to the sum of the aggregate Revolving Exposure.

“Projections” as defined in Section 4.08.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

“Refunded Swing Line Loans” as defined in Section 2.06(d).

“Register” as defined in Section 10.06(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” as defined in Section 2.10.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Requisite Lenders” means one or more Lenders having or holding Revolving
Exposure and representing more than 50% of the aggregate Revolving Exposure of
all Lenders.

“Responsible Officer” means, as to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or senior vice president, and such Person’s chief financial officer,
secretary or treasurer.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of the Borrowers or any
of their Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of the Borrowers or any of their Subsidiaries now or hereafter outstanding; and
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of the
Borrowers or any of their Subsidiaries now or hereafter outstanding.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on the Appendix or in the applicable Assignment and
Assumption Agreement, Joinder Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the
Revolving Commitments as of the Closing Date is $100,000,000.

 

19



--------------------------------------------------------------------------------

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
Maturity Date, (ii) the date the Revolving Commitments are permanently reduced
to zero pursuant to Section 2.26, or 2.28, and (iii) the date of the termination
of the Revolving Commitments pursuant to Section 8.01.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of an Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of the Swing Line Lender, the aggregate outstanding principal amount of
all Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

“Revolving Loan” means a Loan made by a Lender to either Borrower pursuant to
Section 2.03 and/or Section 2.38.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, supplemented, restated or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“SEC” means Securities and Exchange Commission or any successor thereto.

“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer or senior vice president—accounting of the Lead Borrower substantially
in the form of Exhibit E.

“Solvent” means, with respect to any Loan Party, that as of the date of
determination both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date; and (c) such Person has not

 

20



--------------------------------------------------------------------------------

incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Specified Event of Default” means an Event of Default pursuant to
Section 8.01(a), Section 8.01(f) and Section 8.01(g).

“Subject Transaction” as defined in Section 6.07(c).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Supplemental Guarantor” as defined in Section 5.09.

“Swing Line Lender” means JPMC, in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by the Swing Line Lender to either Borrower
pursuant to Section 2.05.

“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $15,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

“Syndication Agent” means JPM, in such capacity.

“Target” as defined in the definition of Permitted Acquisition.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date.

 

21



--------------------------------------------------------------------------------

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing an Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans, and (iii) the Letter of
Credit Usage.

“Transactions Rule” as defined in Section 4.20(g).

“Type of Loan” means (i) with respect to Revolving Loans, a Base Rate Loan or a
Eurodollar Rate Loan, and (ii) with respect to Swing Line Loans, a Base Rate
Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person of
which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Capital Stock are, at the time any
determination is being made, owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

Section 1.02 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Lead Borrower to Lenders pursuant to Sections 5.01(a) and 5.01(b) shall
be prepared in accordance with GAAP as in effect at the time of such
preparation. Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements. To the extent there are any changes in GAAP from the date
of this Agreement, if at any time such change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Lead Borrower or Administrative Agent shall so request,
Administrative Agent and the Lead Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with such GAAP prior to
such change therein.

Section 1.03 Interpretation, etc.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

22



--------------------------------------------------------------------------------

Section 1.04 Construction.

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement;
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement; (iii) this Agreement has been drafted jointly by all of the parties
hereto; and (iv) neither Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and the Lenders, on the one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor. Accordingly, each of the parties hereto acknowledges and agrees that
the terms of this Agreement shall not be construed against or in favor of
another party.

ARTICLE TWO

LOANS AND LETTERS OF CREDIT

Section 2.01 [Intentionally Reserved].

Section 2.02 [Intentionally Reserved].

Section 2.03 Revolving Commitments.

During the Revolving Commitment Period, subject to the terms and conditions
hereof, each Lender with a Revolving Commitment severally agrees to make
Revolving Loans to the Borrowers in the aggregate amount up to but not exceeding
such Lender’s Revolving Commitment; provided, after giving effect to the making
of any Revolving Loans, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.03 may be repaid and reborrowed during the Revolving
Commitment Period. Each Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

Section 2.04 Borrowing Mechanics for Revolving Loans.

(a) Except pursuant to Section 2.10, Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess of that amount, and Revolving Loans that are Eurodollar
Rate Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.

(b) Whenever the Lead Borrower desires that Lenders make Revolving Loans, the
Lead Borrower shall deliver to Administrative Agent a fully executed and
delivered Funding Notice no later than 11:00 a.m. (New York City time) at least
three Business Days in advance of the proposed Credit Date in the case of a
Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan. Except as
otherwise provided herein, a Funding Notice for a Revolving Loan that is a
Eurodollar Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and the Lead Borrower shall be bound to make a borrowing in
accordance therewith.

 

23



--------------------------------------------------------------------------------

(c) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 11:00 a.m.
(New York City time)) not later than 3:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from the Lead Borrower.

(d) Each Lender with a Revolving Commitment shall make the amount of its
Revolving Loan available to Administrative Agent not later than 1:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of same day funds
in Dollars, at the Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Revolving Loans
available to the Borrower designated on the Funding Notice on the applicable
Credit Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Revolving Loans received by Administrative Agent from
Lenders to be credited to an account of such Borrower as may be designated in
writing to Administrative Agent by the Lead Borrower.

Section 2.05 Swing Line Loans Commitments.

During the Revolving Commitment Period, subject to the terms and conditions
hereof, the Swing Line Lender hereby agrees to make Swing Line Loans to the
Borrowers in the aggregate amount up to but not exceeding, the Swing Line
Sublimit; provided, after giving effect to the making of any Swing Line Loan, in
no event shall the Total Utilization of Revolving Commitments exceed the
Revolving Commitments then in effect. Amounts borrowed pursuant to this
Section 2.05 may be repaid and reborrowed during the Revolving Commitment
Period. The Swing Line Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving
Commitments shall be paid in full no later than such date.

Section 2.06 Borrowing Mechanics for Swing Line Loans.

(a) Swing Line Loans shall be made in an aggregate minimum amount of $100,000
(if less, the remaining balance) and integral multiples of $50,000 in excess of
that amount.

(b) Whenever the Lead Borrower desires that the Swing Line Lender make a Swing
Line Loan, the Lead Borrower shall deliver to the Swing Line Lender, with a copy
to the Administrative Agent, a Funding Notice no later than 12:00 p.m. (New York
City time) on the proposed Credit Date.

(c) The Swing Line Lender shall make the amount of its Swing Line Loan available
to the Borrower designated on the Funding Notice not later than 3:00 p.m. (New
York City time) on the applicable Credit Date, upon satisfaction or waiver of
the conditions precedent specified herein, by wire transfer of same day funds in
Dollars to an account of the applicable Borrower as may be designated in writing
by the Lead Borrower.

(d) With respect to any Swing Line Loans which have not been voluntarily prepaid
by the Borrowers pursuant to Section 2.25, the Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to the Borrowers), no later than 11:00 a.m. (New York City time) at least
one (1) Business Day in advance of the proposed Credit Date, a notice (which
shall be deemed to be a Funding Notice given by the Borrowers) requesting that
each Lender holding a Revolving Commitment make Revolving Loans that are Base
Rate Loans to the Borrowers on

 

24



--------------------------------------------------------------------------------

such Credit Date in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given which
the Swing Line Lender requests Lenders holding a Revolving Commitment to prepay.
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Loans made by the Lenders holding Revolving
Commitments other than the Swing Line Lender shall be immediately delivered by
the Administrative Agent to the Swing Line Lender (and not to the Borrowers) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, the Swing Line Lender’s Pro Rata
Share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by the Swing Line Lender to the applicable
Borrower, and such portion of the Swing Line Loans deemed to be so paid shall no
longer be outstanding as Swing Line Loans but shall instead constitute part of
the Swing Line Lender’s outstanding Revolving Loans to such Borrower and shall
be due under the Revolving Loan Note issued by such Borrower to the Swing Line
Lender. If any portion of any such amount paid (or deemed to be paid) to the
Swing Line Lender should be recovered by or on behalf of such Borrower from the
Swing Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders holding Revolving Commitments in the manner contemplated by
Section 2.32.

(e) If for any reason Revolving Loans are not made pursuant to Section 2.06(d)
in an amount sufficient to repay any amounts owed to the Swing Line Lender in
respect of any outstanding Swing Line Loans on the Business Day after demand for
payment thereof by the Swing Line Lender, each Lender holding a Revolving
Commitment shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding Swing Line Loans, and in an amount equal to
its Pro Rata Share of the applicable unpaid amount together with accrued
interest thereon. Upon one (1) Business Day’s notice from the Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to the Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of the Swing Line Lender. In
order to evidence such participation each Lender holding a Revolving Commitment
agrees to enter into a participation agreement at the request of the Swing Line
Lender in form and substance reasonably satisfactory to the Swing Line Lender.
In the event any Lender holding a Revolving Commitment fails to make available
to the Swing Line Lender the amount of such Lender’s participation as provided
in this paragraph, the Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by the Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.

(f) Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to the second preceding paragraph and each Lender’s
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Swing Line Lender, any Loan Party or any other
Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets or condition (financial or otherwise) of any Loan Party;
(D) any breach of this Agreement or any other Loan Document by any party
thereto; or (E) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Lender are subject to the condition that the Swing Line Lender believed in good
faith that all conditions under Section 3.02 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) the Swing Line Lender shall not
be obligated to make any Swing Line Loans

 

25



--------------------------------------------------------------------------------

(A) if it has elected not to do so after the occurrence and during the
continuation of a Default or Event of Default or (B) at a time when a Funding
Default exists unless the Swing Line Lender has entered into arrangements
satisfactory to it and the Lead Borrower to eliminate the Swing Line Lender’s
risk with respect to the Defaulting Lender’s participation in such Swing Line
Loan, including by cash collateralizing such Defaulting Lender’s Pro Rata Share
of the outstanding Swing Line Loans.

Section 2.07 Letters of Credit.

(a) During the Revolving Commitment Period, subject to the terms and conditions
hereof, each Issuing Bank agrees, severally and not jointly, to issue Letters of
Credit for the account of the Lead Borrower in the aggregate amount, for all
Issuing Banks, up to but not exceeding the Letter of Credit Sublimit; provided,
(i) each Letter of Credit shall be denominated in Dollars; (ii) the stated
amount of each Letter of Credit shall not be less than $100,000 or such lesser
amount as is acceptable to the applicable Issuing Bank; (iii) after giving
effect to such issuance, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect; (iv) after giving
effect to such issuance, in no event shall the Letter of Credit Usage exceed the
Letter of Credit Sublimit then in effect; and (v) in no event shall any Letter
of Credit have an expiration date later than the earlier of (1) five (5) days
prior to the Revolving Commitment Termination Date and (2) the date which is one
year from the date of issuance of such Letter of Credit. Subject to the
foregoing, each Issuing Bank may agree that a Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each, unless such Issuing Bank elects not to extend for any such additional
period; provided each Issuing Bank shall not extend any such Letter of Credit if
it has received written notice that an Event of Default has occurred and is
continuing at the time such Issuing Bank must elect to allow such extension;
provided further in the event a Funding Default exists, no Issuing Bank shall be
required to issue any Letter of Credit unless the applicable Issuing Bank has
entered into arrangements satisfactory to it and the Lead Borrower to eliminate
such Issuing Bank’s risk with respect to the participation in Letters of Credit
of the Defaulting Lender, including by cash collateralizing such Defaulting
Lender’s Pro Rata Share of the Letter of Credit Usage.

(b) Notwithstanding anything to the contrary herein, the Existing Letters of
Credit for the account of or on behalf of the Lead Borrower that are outstanding
on the Closing Date shall be deemed to be Letters of Credit issued hereunder on
the Closing Date. The Lead Borrower shall, to the extent the Existing Letters of
Credit issued by JPMC have not previously expired or been terminated, replace
such Existing Letters of Credit with Letters of Credit issued by CIBC Inc. no
later than the expiration date of each such Existing Letter of Credit.

Section 2.08 Notice of Issuance.

Whenever the Lead Borrower desires the issuance of a Letter of Credit, it shall
deliver to Administrative Agent an Issuance Notice (including the identity of
the Issuing Bank to whom the request is made) no later than 1:00 p.m. (New York
City time) at least three Business Days, or such shorter period as may be agreed
to by the applicable Issuing Bank in any particular instance, in advance of the
proposed date of issuance. Upon satisfaction or waiver of the conditions set
forth in Section 3.02, the designated Issuing Bank shall issue the requested
Letter of Credit only in accordance with such Issuing Bank’s standard operating
procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, the applicable Issuing Bank shall promptly
notify each Lender with a Revolving Commitment of such issuance and the amount
of such Lender’s respective participation in such Letter of Credit pursuant to
Section 2.11.

 

26



--------------------------------------------------------------------------------

Section 2.09 Responsibility of Issuing Banks with Respect to Requests for
Drawings and Payments.

In determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, each Issuing Bank shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit. As between the Borrowers and Issuing
Banks, the Borrowers assume all risks of the acts and omissions of, or misuse of
the Letters of Credit issued by Issuing Banks, by the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, Issuing Banks shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Banks, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any Issuing Bank’s rights or powers hereunder. Without limiting the
foregoing and in furtherance thereof, any action taken or omitted by Issuing
Banks under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Banks to the Borrowers.
Notwithstanding anything to the contrary contained in this Section 2.09, the
Borrowers shall retain any and all rights it may have against Issuing Banks for
any liability arising solely out of the gross negligence or willful misconduct
of Issuing Banks.

Section 2.10 Reimbursement by the Borrowers of Amounts Drawn or Paid Under
Letters of Credit.

In the event an Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify the Borrowers and Administrative Agent, and
the Borrowers shall reimburse the applicable Issuing Bank (i) by 11:00 a.m. on
the same date on which the Borrowers receive notice that a drawing has been
honored or (ii) if the Borrowers receive such notice after 11:00 a.m. (New York
City time), on or before the Business Day immediately following receipt of such
notice (in each case, the “Reimbursement Date”) in an amount in Dollars and in
same day funds equal to the amount of such honored drawing; provided, anything
contained herein to the contrary notwithstanding, (i) unless the Borrowers shall
have notified Administrative Agent and the applicable Issuing Bank prior to 1:00
p.m. (New York City time) on the date such drawing is honored that the Borrower
intends to reimburse the applicable Issuing Bank for the amount of such honored
drawing with funds other than the proceeds of Revolving Loans, the Borrowers
shall be deemed to have given a timely Funding Notice to Administrative Agent
requesting Lenders with a Revolving Commitment to make Revolving Loans that are
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing, and (ii) subject to satisfaction or waiver of
the conditions specified in Section 3.02, Lenders with a Revolving Commitment
shall, on the Reimbursement Date, make Revolving Loans that are Base Rate Loans
in the amount of such honored drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse such Issuing Bank for the amount
of such honored

 

27



--------------------------------------------------------------------------------

drawing; and provided further, if for any reason proceeds of Revolving Loans are
not received by the applicable Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrowers shall
reimburse such Issuing Bank, on demand, in an amount in same day funds equal to
the excess of the amount of such honored drawing over the aggregate amount of
such Revolving Loans, if any, which are so received. Nothing in this
Section 2.10 shall be deemed to relieve any Lender with a Revolving Commitment
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and the Borrowers shall retain any and all rights it may have
against any Lender resulting from the failure of such Lender to make such
Revolving Loans under this Section 2.10.

Section 2.11 Lenders’ Purchase of Participations in Letters of Credit.

Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Issuing Bank a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Pro Rata Share (with respect to the Revolving Commitments) of the
maximum amount which is or at any time may become available to be drawn
thereunder. In the event that the Borrowers shall fail for any reason to
reimburse such Issuing Bank on the Reimbursement Date as provided in
Section 2.10, the applicable Issuing Bank shall promptly notify each Lender with
a Revolving Commitment of the unreimbursed amount of such honored drawing and of
such Lender’s respective participation therein based on such Lender’s Pro Rata
Share of the Revolving Commitments. Each Lender with a Revolving Commitment
shall make available to such Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of such Issuing
Bank specified in such notice, not later than 3:00 p.m. (New York City time) on
the same business day (under the laws of the jurisdiction in which such office
of such Issuing Bank is located) notified by such Issuing Bank. In the event
that any Lender with a Revolving Commitment fails to make available to such
Issuing Bank on such business day the amount of such Lender’s participation in
such Letter of Credit as provided in this Section 2.11, the applicable Issuing
Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by such Issuing Bank for the correction of errors among banks and
thereafter at the Base Rate. Nothing in this Section 2.11 shall be deemed to
prejudice the right of any Lender with a Revolving Commitment to recover from
such Issuing Bank any amounts made available by such Lender to such Issuing Bank
pursuant to this Section in the event that it is determined that the payment
with respect to a Letter of Credit in respect of which payment was made by such
Lender constituted gross negligence or willful misconduct on the part of such
Issuing Bank. In the event the applicable Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.11 for all or any portion
of any drawing honored by such Issuing Bank under a Letter of Credit, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.11 with respect to such honored drawing such Lender’s
Pro Rata Share of all payments subsequently received by such Issuing Bank from
the Borrowers in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth in Section 10.01 or at such other address as such Lender may request.

Section 2.12 Obligations Absolute.

The obligation of the Borrowers to reimburse each Issuing Bank for drawings
honored under the Letters of Credit issued by it and to repay any Revolving
Loans made by Lenders pursuant to Section 2.10 and the obligations of Lenders
under Section 2.11 shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms hereof under all circumstances including
any of the following circumstances: (i) any lack of validity or enforceability
of any Letter of Credit; (ii) the existence of any claim, set-off, defense or
other right which the Borrowers or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), such Issuing Bank, Lender or any other
Person or, in the case of a Lender,

 

28



--------------------------------------------------------------------------------

against the Borrowers, whether in connection herewith, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the Borrowers or one of its Subsidiaries and the beneficiary
for which any Letter of Credit was procured); (iii) any draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by such Issuing Bank under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit; (v) any adverse
change in the business, operations, properties, assets or condition (financial
or otherwise) of the Borrowers or any of their Subsidiaries; (vi) any breach
hereof or any other Loan Document by any party thereto; (vii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing; or (viii) the fact that an Event of Default or a Default shall have
occurred and be continuing; provided, in each case, that payment by such Issuing
Bank under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of such Issuing Bank under the circumstances in
question.

Section 2.13 Indemnification.

Without duplication of any obligation of the Borrowers under Section 10.02, in
addition to amounts payable as provided herein, the Borrowers hereby agree,
jointly and severally, to protect, indemnify, pay and save harmless the Issuing
Banks from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Issuing Banks may incur or be subject to as a consequence, direct or indirect,
of (i) the issuance of any Letter of Credit by an Issuing Bank, other than as a
result of (1) the gross negligence or willful misconduct of such Issuing Bank or
(2) the wrongful dishonor by an Issuing Bank of a proper demand for payment made
under any Letter of Credit issued by it, or (ii) the failure of an Issuing Bank
to honor a drawing under any such Letter of Credit as a result of any
Governmental Act.

Section 2.14 Pro Rata Shares.

All Loans shall be made, and all participations purchased, by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Revolving Commitment of
any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

Section 2.15 Availability of Funds.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
applicable Credit Date that such Lender will not make available to
Administrative Agent such Lender’s share of such Loans, Administrative Agent may
assume that such Lender has made such share available on such applicable Credit
Date and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Loans available to Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Base Rate Loans. If the Borrowers and such Lender shall pay

 

29



--------------------------------------------------------------------------------

such interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays such amount
to Administrative Agent, then such amount shall constitute such Lender’s Loan
included on such Credit Date. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to Administrative Agent.

(b) Payments by the Borrowers; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to Administrative Agent for the account of the
Lenders or the Issuing Banks hereunder that the Borrowers will not make such
payment, Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or the Issuing Banks, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 2.16 Use of Proceeds.

The proceeds of the Revolving Loans, Swing Line Loans and Letters of Credit made
after the Closing Date shall be applied by the Borrowers for working capital and
general corporate purposes of the Borrowers and their Subsidiaries, including
Permitted Acquisitions. No portion of the proceeds of any Credit Extension shall
be used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.

Section 2.17 Lenders’ Evidence of Debt.

Each Lender shall maintain on its internal records an account or accounts
evidencing the Indebtedness of the Borrowers to such Lender, including the
amounts of the Loans made by it and each repayment and prepayment in respect
thereof. Any such recordation shall be conclusive and binding on the Borrowers,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitments
or either Borrower’s Obligations in respect of any applicable Loans; and
provided further, in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.

Section 2.18 Notes.

If so requested by any Lender by written notice to the Borrowers (with a copy to
Administrative Agent) at least two Business Days prior to the Closing Date, or
at any time thereafter, the Borrowers shall execute and deliver to such Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Lender pursuant to Section 10.06) on the Closing Date (or,
if such notice is delivered after the Closing Date, promptly after the
Borrowers’ receipt of such notice) a Note or Notes to evidence such Lender’s
Revolving Loan or Swing Line Loan, as the case may be.

 

30



--------------------------------------------------------------------------------

Section 2.19 Interest Rate on Loans.

Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(a) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(b) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

Section 2.20 Interest Rate.

(a) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by the Lead Borrower and notified to Administrative Agent and
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be; provided, the Loans initially shall be made as Base
Rate Loans until the date which is ten (10) days following the Closing Date. If
on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

(b) In connection with Eurodollar Rate Loans there shall be no more than eight
(8) Interest Periods outstanding at any time. In the event the Lead Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan). In the event the Lead Borrower
fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Lead Borrower
shall be deemed to have selected an Interest Period of one month. As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone promptly
confirmed in writing) to the Lead Borrower and each Lender.

(c) Interest payable pursuant to Section 2.19 shall be computed (i) in the case
of Base Rate Loans on the basis of a 365-day or 366-day year, as the case may
be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided, if a Loan is repaid on the same day on which it
is made, one day’s interest shall be paid on that Loan.

 

31



--------------------------------------------------------------------------------

(d) Except as otherwise set forth herein, interest on each Loan shall be payable
in arrears on and to (i) each Interest Payment Date applicable to that Loan;
(ii) any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) at maturity, including final
maturity; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

(e) The Borrowers agree to pay to each Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by such Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to but excluding the date such amount is reimbursed by or on behalf of
the Borrowers at a rate equal to (i) for the period from the date such drawing
is honored to but excluding the applicable Reimbursement Date, the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (ii) thereafter, a rate which is 2% per annum in excess of
the rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans.

(f) Interest payable pursuant to Section 2.20(e) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by an Issuing Bank of any payment of interest
pursuant to Section 2.20(e), such Issuing Bank shall distribute to the
Administrative Agent (for distribution to each Lender), out of the interest
received by such Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which such Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period if no drawing
had been honored under such Letter of Credit. In the event an Issuing Bank shall
have been reimbursed by Lenders for all or any portion of such honored drawing,
such Issuing Bank shall distribute to the Administrative Agent (for distribution
to each Lender which has paid all amounts payable by it under Section 2.11 with
respect to such honored drawing) such Lender’s Pro Rata Share of any interest
received by an Issuing Bank in respect of that portion of such honored drawing
so reimbursed by Lenders for the period from the date on which such Issuing Bank
was so reimbursed by Lenders to but excluding the date on which such portion of
such honored drawing is reimbursed by the Borrowers.

Section 2.21 Conversion/Continuation.

(a) Subject to Section 2.33 and so long as no Default or Event of Default shall
have occurred and then be continuing, the Lead Borrower shall have the option:

(i) to convert at any time all or any part of any Revolving Loan equal to
$1,000,000 and integral multiples of $100,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided a Eurodollar Rate Loan may only
be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless the Borrowers shall pay all amounts due under
Section 2.33 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan, if a Revolving Loan,
equal to $1,000,000 and integral multiples of $100,000 in excess of that amount,
as a Eurodollar Rate Loan.

(b) The Lead Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 12:00 p.m. (New York City time) at least
three Business Days in

 

32



--------------------------------------------------------------------------------

advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and the Lead Borrower shall be bound to effect a
conversion or continuation in accordance therewith.

Section 2.22 Default Interest.

Upon the occurrence and during the continuance of a Specified Event of Default,
the principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including post-petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.22 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

Section 2.23 Fees.

(a) The Borrowers jointly and severally agree to pay to Lenders having Revolving
Exposure:

(i) commitment fees equal to (1) the average of the daily difference between
(A) the Revolving Commitments, and (B) the sum of (x) the aggregate principal
amount of outstanding Revolving Loans (but not any outstanding Swing Line Loans)
plus (y) the Letter of Credit Usage, times (2) the Applicable Commitment Fee;
and

(ii) letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

(b) The Borrowers jointly and severally agree to pay to the Administrative Agent
on behalf of each Issuing Bank, for its own account, the following fees:

(i) a fronting fee equal to 0.125%, per annum, times the average aggregate daily
maximum amount available to be drawn under all Letters of Credit issued by such
Issuing Bank (determined as of the close of business on any date of
determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

 

33



--------------------------------------------------------------------------------

(c) All fees referred to in Sections 2.23(a) and (b) shall be paid by the Lead
Borrower to Administrative Agent at its Principal Office and upon receipt,
Administrative Agent shall promptly distribute to each Lender its Pro Rata Share
thereof. All fees referred to in Section 2.23(a) and 2.23(b)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable by the Lead Borrower quarterly in arrears on the last
Business Day of each of the months of March, June, September and December of
each year during the Revolving Commitment Period, commencing on the first such
date to occur after the Closing Date, and on the Revolving Commitment
Termination Date.

Section 2.24 [Intentionally Omitted].

Section 2.25 Voluntary Prepayments.

(a) Any time and from time to time, subject to Section 2.33, in whole or in
part, without premium or penalty:

(i) with respect to Base Rate Loans, the Borrowers may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of $500,000
and integral multiples of $100,000 (or if less, the remaining balance) in excess
of that amount in respect of Revolving Loans;

(ii) with respect to Eurodollar Rate Loans, the Borrowers may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$1,0000,000 and integral multiples of $100,000 (or if less, the remaining
balance) in excess of that amount in respect of Revolving Loans; and

(iii) with respect to Swing Line Loans, the Borrowers may prepay any such Loans
on any Business Day in whole or in part in an aggregate minimum amount of
$100,000 (or if less, the remaining balance), and integral multiples of $50,000
in excess of that amount.

(b) All such prepayments shall be made:

(i) upon not less than one Business Day’s prior written notice in the case of
Base Rate Loans;

(ii) upon not less than three Business Days’ prior written notice in the case of
Eurodollar Rate Loans; and

(iii) upon written notice on the date of prepayment, in the case of Swing Line
Loans;

in each case given in the form of a Prepayment Notice to Administrative Agent or
the Swing Line Lender, as the case may be, by 1:00 p.m. (New York City time) on
the date required (and Administrative Agent will promptly transmit such notice
for Revolving Loans by telefacsimile or telephone to each Lender) or Swing Line
Lender, as the case may be. Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein.

 

34



--------------------------------------------------------------------------------

Section 2.26 Voluntary Commitment Reductions.

(a) The Lead Borrower may, upon not less than three Business Days’ prior written
notice to Administrative Agent (which notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess of that
amount.

(b) The Lead Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Lead Borrower’s
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof.

Section 2.27 [Intentionally Omitted].

Section 2.28 Mandatory Commitment Reductions of Revolving Loans.

The Borrowers shall from time to time prepay first, the Swing Line Loans, and
second, the Revolving Loans to the extent necessary so that the Total
Utilization of Revolving Commitments shall not at any time exceed the Revolving
Commitments then in effect.

Section 2.29 [Intentionally Omitted].

Section 2.30 Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.25 shall be applied as specified by the Lead Borrower
in the applicable Prepayment Notice; provided, in the event the Lead Borrower
fails to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied as follows:

First, to repay outstanding Swing Line Loans to the full extent thereof; and

Second, to repay outstanding Revolving Loans to the full extent thereof.

(b) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment thereof shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by the
Borrowers pursuant to Section 2.33(c).

Section 2.31 General Provisions Regarding Payments.

(a) All payments by the Lead Borrower (on behalf of the Borrowers) of principal,
interest, fees and other Obligations shall be made in Dollars in same day funds,
without defense, setoff or counterclaim, free of any restriction or condition,
and delivered to Administrative Agent not later than 1:00 p.m. (New York City
time) on the date due at the Administrative Agent’s Principal Office for the
account of Lenders; funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrowers on the next
succeeding Business Day.

 

35



--------------------------------------------------------------------------------

(b) All payments in respect of the principal amount of any Eurodollar Rate Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Eurodollar Rate Loan on a date when interest is due and payable with respect
to such Eurodollar Rate Loan) shall be applied to the payment of interest before
application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Revolving Commitment fees hereunder.

(f) Administrative Agent shall deem any payment by or on behalf of the Borrowers
hereunder that is not made in same day funds prior to 1:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to the Borrowers and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.01(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.22 from the date such amount was due and
payable until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by the Administrative Agent
hereunder in respect of any of the Obligations, shall be applied first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Administrative Agent and its agents and
counsel, and all other expenses, liabilities and advances made or incurred by
the Administrative Agent in connection therewith, and all amounts for which the
Administrative Agent is entitled to indemnification hereunder (in its capacity
as the Administrative Agent and not as a Lender) and all advances made by the
Administrative Agent hereunder for the account of the applicable Guarantor, and
to the payment of all costs and expenses paid or incurred by the Administrative
Agent in connection with the exercise of any right or remedy hereunder or under
the Credit Agreement, all in accordance with the terms hereof or thereof;
second, to the extent of any excess of such proceeds, to the payment of all
other Obligations for the ratable benefit of the Lenders; and third, to the
extent of any excess of such proceeds, to the payment to or upon the order of
such Guarantor or to whosoever may be lawfully entitled to receive the same or
as a court of competent jurisdiction may direct.

 

36



--------------------------------------------------------------------------------

(h) All payments shall be paid by the Lead Borrower to Administrative Agent at
its Principal Office and upon receipt, Administrative Agent shall promptly
distribute to each Lender its Pro Rata Share thereof.

Section 2.32 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Pro Rata Share, then
the Lender receiving such greater proportion shall (a) notify Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Letters of Credit to any assignee or participant, other than
to the Borrowers or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 2.33 Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrowers and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, Eurodollar Rate Loans until such
time as Administrative Agent notifies the Borrowers and Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Lead Borrower with respect
to the Loans in respect of which such determination was made shall be deemed to
be rescinded by the Lead Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with the Lead Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has

 

37



--------------------------------------------------------------------------------

become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give written notice (by telefacsimile) to the Lead Borrower and Administrative
Agent of such determination (which notice Administrative Agent shall promptly
transmit to each other Lender). Thereafter (1) the obligation of the Affected
Lender to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by the Lead Borrower pursuant to a Funding Notice
or a Conversion/Continuation Notice, the Affected Lender shall make such Loan as
(or continue such Loan as or convert such Loan to, as the case may be) a Base
Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by the Lead Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Lead Borrower shall have the option, subject to the provisions of
Section 2.33(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving written notice (by telefacsimile) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.33(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. the
Borrowers shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by Administrative Agent or such Lender) a borrowing of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Funding
Notice, or a conversion to or continuation of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Conversion/Continuation Notice; (ii) if
any prepayment or other principal payment or any conversion of any of its
Eurodollar Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan; or (iii) if any prepayment of any of its
Eurodollar Rate Loans is not made on any date specified in a Prepayment Notice
given by the Borrowers.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.33 and under Sections 2.34 and
2.35 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate

 

38



--------------------------------------------------------------------------------

Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.33 and under
Section 2.34 and 2.35.

Section 2.34 Compensation For Increased Costs.

If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the definition of Adjusted
Eurodollar Rate) or the Issuing Banks;

(ii) subject any Lender or the Issuing Banks to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Banks in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.36 and changes
in the rate of any Excluded Tax payable by such Lender or the Issuing Bank); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then upon request of such Lender or such Issuing Bank, the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

Section 2.35 Capital Requirements; Certificates for Reimbursement; Delay in
Requests.

(a) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any lending office
of such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by an Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

39



--------------------------------------------------------------------------------

(b) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
Sections 2.34 and 2.35(a) and delivered to the Borrowers shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to Sections 2.34, 2.35 and 2.36 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to Sections 2.34, 2.35 and 2.36 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

Section 2.36 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.36) Administrative Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify, jointly and
severally, Administrative Agent, each Lender and each Issuing Bank, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.36) paid by
Administrative Agent, such Lender, the Swing Line Lender or such Issuing Bank,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender or an Issuing Bank (with a copy
to Administrative Agent), or by Administrative Agent on its own behalf or on
behalf of a Lender, the Swing Line Lender or a Issuing Bank, shall be conclusive
absent manifest error.

 

40



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers pursuant to Section 2.36(a) to
a Governmental Authority, the Borrowers shall deliver to Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Administrative
Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which either
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrowers (with a copy to Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrowers or Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrowers or Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or Administrative Agent as will enable the Borrowers or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrowers and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

(i) duly completed original copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

(ii) duly completed original copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrowers within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.

(f) Domestic Lenders. Each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
Administrative Agent two duly signed completed originals of Internal Revenue
Service Form W-9.

(g) Treatment of Certain Refunds. If Administrative Agent, a Lender or a Issuing
Bank determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid

 

41



--------------------------------------------------------------------------------

additional amounts pursuant to this Section, it shall pay to the Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrowers under this Section 2.36 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent, such Lender, the Swing Line
Lender or such Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrowers, upon the request of Administrative
Agent, such Lender, the Swing Line Lender or such Issuing Bank, agrees to repay
the amount paid over to the Borrowers (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent,
such Lender, the Swing Line Lender or such Issuing Bank in the event
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require Administrative Agent, any Lender, the Swing Line Lender or any Issuing
Bank to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrowers or any other Person.

Section 2.37 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.34 or 2.35 or requires the Borrowers to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.36, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.34, 2.35 or 2.36 as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree, jointly
and severally, to pay all reasonable and documented costs and expenses incurred
by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.34 or 2.35, (ii) if the Borrowers is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.36 or (iii) if any Lender refuses to consent to an
amendment, modification or waiver required pursuant to Section 10.04 with
respect to any Loan Document which has otherwise been approved by Requisite
Lenders or (iv) any Lender becomes a Defaulting Lender pursuant to Section 2.38,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(i) the Borrowers shall have paid to Administrative Agent the assignment fee
specified in Section 10.06,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including, if applicable, any
amounts under Section 2.33(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts),

 

42



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.34 or 2.35 or payments required to be made pursuant to
Section 2.36, such assignment will result in a reduction in such compensation or
payments thereafter, and

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 2.38 Defaulting Lenders.

Anything contained herein to the contrary notwithstanding, in the event that any
Lender other than at the direction or request of any regulatory agency or
authority, defaults (a “Defaulting Lender”) in its obligation to fund (a
“Funding Default”) any Revolving Loan or its portion of any unreimbursed payment
under Section 2.06(d) (in each case, a “Defaulted Loan”), then (a) during any
Default Period with respect to such Defaulting Lender, such Defaulting Lender
shall be deemed not to be a “Lender” for purposes of voting on any matters
(including the granting of any amendments, consents or waivers) with respect to
any of the Loan Documents; (b) to the extent permitted by applicable law, until
such time as the Default Excess with respect to such Defaulting Lender shall
have been reduced to zero, (i) any voluntary prepayment of the Revolving Loans
shall, if the Borrowers so directs at the time of making such voluntary
prepayment, be applied to the Revolving Loans of other Lenders as if such
Defaulting Lender had no Revolving Loans and the Revolving Exposure of such
Defaulting Lender were zero, and (ii) any mandatory prepayment of the Revolving
Loans, if the Borrowers so directs at the time of making such mandatory
prepayment, be applied to the Revolving Loans of other Lenders (but not to the
Revolving Loans of such Defaulting Lender) as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender, it being understood and
agreed that the Borrowers shall be entitled to retain any portion of any
mandatory prepayment of the Revolving Loans that is not paid to such Defaulting
Lender solely as a result of the operation of the provisions of this clause (b);
(c) such Defaulting Lender’s Revolving Commitment and outstanding Revolving
Loans and such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage
shall be excluded for purposes of calculating the Revolving Commitment fee
payable to Lenders in respect of any day during any Default Period with respect
to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Revolving Commitment fee pursuant to Section 2.23 with respect to
such Defaulting Lender’s Revolving Commitment in respect of any Default Period
with respect to such Defaulting Lender; and (d) the Total Utilization of
Revolving Commitments as at any date of determination shall be calculated as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender.
No Revolving Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.38, performance by
the Borrowers of their obligations hereunder and the other Loan Documents shall
not be excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.38. The rights and remedies against a Defaulting
Lender under this Section 2.38 are in addition to other rights and remedies
which the Borrowers may have against such Defaulting Lender with respect to any
Funding Default and which Administrative Agent or any Lender may have against
such Defaulting Lender with respect to any Funding Default.

Section 2.39 Incremental Revolving Facility.

The Lead Borrower may by written notice to the Administrative Agent elect to
request, at any time prior to the Revolving Commitment Termination Date, an
increase to the existing Revolving Commitments (any such increase, the “New
Revolving Loan Commitments”) by an amount not in excess of $200,000,000 in the
aggregate and not less than $25,000,000 individually (or such lesser amount
which

 

43



--------------------------------------------------------------------------------

shall be approved by Administrative Agent or such lesser amount that shall
constitute the difference between $200,000,000 and all such New Revolving Loan
Commitments obtained prior to such date), and integral multiples of $5,000,000
in excess of that amount, which shall be applied by the Lead Borrower for
working capital and general corporate purposes of the Lead Borrower and its
Subsidiaries, including Permitted Acquisitions. Each such notice shall specify
(A) the date (each, an “Increased Amount Date”) on which the Lead Borrower
proposes that the New Revolving Loan Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (B) the identity of each Lender or
other Person that is an Eligible Assignee (each, a “New Revolving Loan Lender”)
to whom the Lead Borrower proposes any portion of such New Revolving Loan
Commitments be allocated and the amounts of such allocations; provided that the
Administrative Agent may elect or decline to arrange such New Revolving Loan
Commitments in its sole discretion and any Lender approached to provide all or a
portion of the New Revolving Loan Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Loan Commitment. In the event that the
Administrative Agent declines to assist the Lead Borrower in arranging the New
Revolving Loan Commitments, the Administrative Agent hereby agrees to resign, at
the request of the Borrower, in accordance with Section 9.06. Such New Revolving
Loan Commitments shall become effective, as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Revolving Loan
Commitments; (2) Borrower shall make any payments required pursuant to
Section 2.33(c) in connection with the New Revolving Loan Commitments; and
(3) the Lead Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by Administrative Agent in connection
with any such transaction.

On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Lenders shall assign to each of the New Revolving Loan
Lenders, and each of the New Revolving Loan Lenders shall purchase from each of
the Revolving Loan Lenders, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Loans will be held by
existing Revolving Loan Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such New Revolving Loan Commitments to the Revolving Commitments, (b) each
New Revolving Loan Commitment shall be deemed for all purposes a Revolving Loan
Commitment and each Loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all purposes, a Revolving Loan and (c) each New Revolving Loan
Lender shall become a Lender with respect to the New Revolving Loan Commitment
and all matters relating thereto.

Administrative Agent shall notify Lenders promptly upon receipt of the Lead
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Loan Commitments and the New Revolving Loan Lenders and (z) in the
case of each notice to any Revolving Loan Lender, the respective interests in
such Revolving Loan Lender’s Revolving Loans, in each case subject to the
assignments contemplated by this Section.

The terms and provisions of the New Revolving Loans shall be identical to the
Revolving Loans. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of Administrative Agent to
effect the provision of this Section 2.39.

 

44



--------------------------------------------------------------------------------

Section 2.40 Extension of Maturity Date.

(a) Requests for Extension. The Lead Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not more than 90
days and not less than 60 days prior to any annual anniversary date following
the Closing Date (the “Applicable Anniversary Date”), request that each Lender
extend such Lender’s Maturity Date for an additional year from the Maturity Date
then in effect (each such date, an “Existing Maturity Date”); provided that the
Lead Borrower may request no more than two such extensions during the term of
this Agreement.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not more than 60
days prior to the Applicable Anniversary Date and not less than the date (the
“Notice Date”) that is 30 days prior to the Applicable Anniversary Date, advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Lead Borrower of each Lender’s determination under this Section no later
than the date 30 days prior to the Applicable Anniversary Date (or, if such date
is not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Lead Borrower shall have the right to
replace each Non-Extending Lender, at any time after such Lender becomes a
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.06; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall, effective no later than the
Existing Maturity Date, undertake a Revolving Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Revolving Commitment shall
be in addition to such Lender’s Revolving Commitment hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Revolving
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the additional Revolving Commitments of the
Additional Commitment Lenders shall be more than 50% of the aggregate amount of
the Revolving Commitments in effect immediately prior to the Applicable
Anniversary Date, then, effective as of the Applicable Anniversary Date, the
Maturity Date of each Extending Lender and of each Additional Commitment Lender
shall be extended to the date falling one year after the most recent Existing
Maturity Date (except that, if such date is not a Business Day, such Maturity
Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Lead Borrower shall deliver to the Administrative Agent a
certificate of the Lead Borrower dated as of the Applicable Anniversary Date (in
sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of the Lead Borrower (i) certifying and
attaching the resolutions adopted by the Lead Borrower approving or consenting
to such extension and (ii) in the case of the Lead Borrower, certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents

 

45



--------------------------------------------------------------------------------

are true and correct on and as of the Applicable Anniversary Date, except in
each case to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and (B) no Default or Event of Default exists. In addition, on the
Existing Maturity Date applicable to any Non-Extending Lender, the Lead Borrower
shall prepay any Loans outstanding on such date (and pay any additional amounts
required hereunder) to the extent necessary to keep outstanding Loans ratable
with any revised Applicable Percentages of the respective Lenders effective as
of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.04 to the contrary.

Section 2.41 Joint and Several Liability.

(a) All Obligations of the Borrowers under this Agreement and the other Loan
Documents shall be joint and several Obligations of each Borrower. Anything
contained in this Agreement and the other Loan Documents to the contrary
notwithstanding, the Obligations of each Borrower hereunder, solely to the
extent that such Borrower did not receive proceeds of Loans from any borrowing
hereunder, shall be limited to a maximum aggregate amount equal to the largest
amount that would not render its Obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under §548 of the Bankruptcy Code, 11 U.S.C.
§548, or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Borrower, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Borrower in respect of intercompany Indebtedness to any other Credit
Party or Affiliates of any other Credit Party to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Credit Party hereunder) and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation or contribution of such Borrower pursuant to
(i) applicable law or (ii) any agreement providing for an equitable allocation
among such Borrower and other Affiliates of any Credit Party of Obligations
arising under Guarantees by such parties.

(b) Until the Obligations shall have been paid in full in Cash, each Borrower
shall withhold exercise of any right of subrogation, contribution or any other
right to enforce any remedy which it now has or may hereafter have against the
other Borrower or any other guarantor of the Obligations. Each Borrower further
agrees that, to the extent the waiver of its rights of subrogation, contribution
and remedies as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any such rights such Borrower may have
against the other Borrower, any collateral or security or any such other
guarantor, shall be junior and subordinate to any rights the Administrative
Agent may have against the other Borrower, any such collateral or security, and
any such other guarantor. The Borrowers under this Agreement and the other Loan
Documents together desire to allocate among themselves, in a fair and equitable
manner, their Obligations arising under this Agreement and the other Loan
Documents. Accordingly, in the event any payment or distribution is made on any
date by any Borrower under this Agreement and the other Loan Documents (a
“Funding Borrower”) that exceeds its Obligation Fair Share (as defined below) as
of such date, that Funding Borrower shall be entitled to a contribution from the
other Borrower in the amount of such other Borrowers’ Obligation Fair Share
Shortfall (as defined below) as of such date, with the result that all such
contributions will cause each Borrowers’ Obligation Aggregate Payments (as
defined below) to equal its Obligation Fair Share as of such date. “Obligation
Fair Share” means, with respect to a Borrower as of any date of determination,
an amount equal to (i) the ratio of (X) the Obligation Fair Share Contribution
Amount (as defined below) with respect to such Borrower to (Y) the aggregate of
the Obligation Fair Share Contribution Amounts with respect to all the
Borrowers, multiplied by (ii) the aggregate amount paid or distributed on or
before such date by all Funding Borrowers under this Agreement and the other
Loan Documents in respect of the

 

46



--------------------------------------------------------------------------------

Obligations guaranteed. “Obligation Fair Share Shortfall” means, with respect to
a Borrower as of any date of determination, the excess, if any, of the
Obligation Fair Share of such Borrower over the Obligation Aggregate Payments of
such Borrower. “Obligation Fair Share Contribution Amount” means, with respect
to a Borrower as of any date of determination, the maximum aggregate amount of
the Obligations of such Borrower under this Agreement and the other Loan
Documents that would not render its Obligations hereunder or thereunder subject
to avoidance as a fraudulent transfer or conveyance under Section 548 of Title
11 of the United States Code or any comparable applicable provisions of state
law; provided that, solely for purposes of calculating the Obligation Fair Share
Contribution Amount with respect to any Borrower for purposes of this
Section 2.41, any assets or liabilities of such Credit Party arising by virtue
of any rights to subrogation, reimbursement or indemnification or any rights to
or Obligations of contribution hereunder shall not be considered as assets or
liabilities of such Borrower. “Obligation Aggregate Payments” means, with
respect to a Borrower as of any date of determination, an amount equal to
(i) the aggregate amount of all payments and distributions made on or before
such date by such Borrower in respect of this Agreement and the other Loan
Documents (including in respect of this Section 2.41) minus (ii) the aggregate
amount of all payments received on or before such date by such Borrower from the
other Borrower as contributions under this Section 2.41. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Borrower. The
allocation among the Borrowers of their Obligations as set forth in this
Section 2.41 shall not be construed in any way to limit the liability of any
Borrower hereunder or under any Loan Document.

(c) Co-Borrower hereby appoints Lead Borrower as its agent, attorney-in-fact and
representative for the purpose of (i) making any borrowing requests or other
requests required under this Agreement, (ii) the giving and receipt of notices
by and to Borrowers under this Agreement, (iii) the delivery of all documents,
reports, financial statements and written materials required to be delivered by
Borrowers under this Agreement, and (iv) all other purposes incidental to any of
the foregoing. Co-Borrower agrees that any action taken by Lead Borrower as the
agent, attorney-in-fact and representative of Co-Borrower shall be binding upon
Co-Borrower to the same extent as if directly taken by Co-Borrower.

(d) All Loans shall be made to Lead Borrower as borrower unless a different
allocation of the Loans as between Lead Borrower and Co-Borrower with respect to
any borrowing hereunder is included in the applicable Funding Notice.

ARTICLE THREE

CONDITIONS PRECEDENT

Section 3.01 Closing Date.

The obligation of any Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 10.04, of the
following conditions on or before the Closing Date:

(a) Loan Documents. Administrative Agent shall have received sufficient copies
of each Loan Document originally executed and delivered by each applicable Loan
Party for each Lender.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
each Loan Party, as applicable, and, to the extent applicable, a photocopy of a
copy certified by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto (or, if not a recent date, to include a

 

47



--------------------------------------------------------------------------------

certification that no change has incurred between the date of certification and
the Closing Date) ; (ii) signature and incumbency certificates of the officers
of such Person executing the Loan Documents to which it is a party;
(iii) resolutions of the Board of Directors of each Loan Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Closing Date, certified as of the Closing Date by its secretary
or an assistant secretary as being in full force and effect without modification
or amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated on or about September 28,
2007; and (v) such other documents as Administrative Agent may reasonably
request.

(c) Existing Indebtedness. On the Closing Date, the Lead Borrower and its
Subsidiaries shall have (other than in respect of Indebtedness described in
Section 6.01): (i) repaid in full all existing Indebtedness, (ii) terminated any
commitments to lend or make other extensions of credit thereunder, and
(iii) delivered to Administrative Agent all documents or instruments necessary
to release all Liens securing existing indebtedness or other obligations of the
Lead Borrower and its Subsidiaries thereunder being repaid on the Closing Date.

(d) Financial Statements; Projections. Lenders shall have received from the Lead
Borrower (i) the Historical Financial Statements and (ii) the Projections.

(e) Opinions of Counsel to Loan Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of Baker Donelson Bearman Caldwell & Berkowitz, PC and Kantrow Spaht Weaver and
Blitzer (APLC), counsel for Loan Parties and as to such other matters as
Administrative Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Loan Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders).

(f) Fees. The Lead Borrower shall have paid to Administrative Agent and its
Affiliates, the fees payable on the Closing Date pursuant to any separate letter
agreements with respect to fees payable to Administrative Agent and its
Affiliates.

(g) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from the Lead Borrower demonstrating that after
giving effect to the entering into of this Agreement, the Lead Borrower and its
Subsidiaries are and will be Solvent.

(h) Act. The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the Act.

Each Lender, by delivering its signature page to this Agreement, an Assignment
Agreement or a Joinder Agreement and funding a Loan on the Closing Date or by
the funding of any New Revolving Loans, as the case may be, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be approved by any Agent, Requisite Lenders
or Lenders, as applicable on the Closing Date or as of the date of funding of
such Loans.

Section 3.02 Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan, any
Issuing Bank to issue any Letter of Credit, each extension of Maturity Date
pursuant to Section 2.40 or on any Credit Date, including the Closing Date, are
subject to the satisfaction, or waiver in accordance with Section 10.04, of the
following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

 

48



--------------------------------------------------------------------------------

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii) as of each Credit Date, the representations and warranties of each Loan
Party contained herein and in the other Loan Documents shall be true and correct
in all material respects on and as of that Credit Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as the applicable
Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit.

Any Agent or Requisite Lenders shall be entitled, but not obligated, to request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent.

ARTICLE FOUR

REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and the Issuing Banks to enter into this Agreement
and to make each Credit Extension to be made thereby, each Loan Party represents
and warrants to each Lender and Issuing Bank, on the Closing Date and on each
Credit Date, that the following statements are true and correct:

Section 4.01 Organization; Requisite Power and Authority; Qualification.

Each of the Borrowers and their Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.01A (as amended, supplemented or otherwise modified
from time to time pursuant to Section 5.09), (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations,

 

49



--------------------------------------------------------------------------------

except in jurisdictions where the failure to be so qualified or in good standing
has not had, and would not be reasonably expected to have, a Material Adverse
Effect. Each Subsidiary of the Lead Borrower that is an Initial Guarantor as of
the Closing Date is identified in Schedule 4.01B.

Section 4.02 Capital Stock and Ownership.

The Capital Stock of each of the Borrowers and their Subsidiaries has been duly
authorized and validly issued and, with respect to the Lead Borrower and the
corporate Subsidiaries of the Lead Borrower, is fully paid and non-assessable.
Except as set forth on Schedule 4.02, as of the Closing Date, there is no
existing option, warrant, call, right, commitment or other agreement to which
the Borrowers or any of their Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of the Borrowers or any of their
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by the Borrowers or any of their Subsidiaries of any additional
membership interests or other Capital Stock of the Borrowers or any of their
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of the Borrowers or any of their Subsidiaries. Schedule 4.02
correctly sets forth the ownership interest of the Borrowers and their
Subsidiaries in their respective Subsidiaries as of the Closing Date.

Section 4.03 Due Authorization.

The execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto.

Section 4.04 No Conflict.

The execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not (a) violate any provision of any law or
any governmental rule or regulation applicable to the Borrowers or any of their
Subsidiaries, any of the Organizational Documents of the Borrowers or any of
their Subsidiaries, or any order, judgment or decree of any court or other
agency of government binding on the Borrowers or any of their Subsidiaries
except to the extent such violation would not be reasonably expected to have a
Material Adverse Effect; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any material
Contractual Obligation of the Borrowers or any of their Subsidiaries; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of the Borrowers or any of their Subsidiaries; or (d) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any material Contractual Obligation of the Borrowers or any of
their Subsidiaries, except for such approvals or consents which will be obtained
on or before the Closing Date and disclosed in writing to Lenders.

Section 4.05 Governmental Consents.

The execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority, except the filing of this Agreement with the SEC as required by the
Exchange Act and the rules and regulations thereunder.

 

50



--------------------------------------------------------------------------------

Section 4.06 Binding Obligation.

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

Section 4.07 Historical Financial Statements.

The Historical Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the Persons described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. As of the Closing
Date, neither the Borrowers nor any of their Subsidiaries has any contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment that is required by GAAP to be reflected in the Historical
Financial Statements or the notes thereto, but is not so reflected.

Section 4.08 Projections.

On and as of the Closing Date, the projections of the Borrowers and their
Subsidiaries on a consolidated basis for Fiscal Years 2008 and 2009 (the
“Projections”) are based on good faith estimates and assumptions made by the
management of the Lead Borrower; provided that the Projections are not to be
viewed as facts and actual results of the Borrowers and their Subsidiaries on a
consolidated basis for the period or periods covered by the Projections may
differ from such Projections and the differences may be material; provided
further, as of the Closing Date, management of the Lead Borrower believed that
the Projections were reasonable and attainable.

Section 4.09 No Material Adverse Change.

Since December 31, 2006, no event, circumstance or change has occurred that has
caused, either in any case or in the aggregate, a Material Adverse Effect. It is
agreed that the effectiveness of the final Rule adopted by the Centers for
Medicare and Medicaid Services effective January 1, 2008, providing payment for
home health care services set forth in the Home Health Prospective Payment
System Refinement and Rate Update for the calendar year 2008 (Regulations No.
CMS 1541-FC, published at 72 Fed. Reg. 49762 (August 29, 2007)) shall not be
considered a Material Adverse Effect.

Section 4.10 Adverse Proceedings, etc.

There are no Adverse Proceedings, individually or in the aggregate, that would
reasonably be expected to have a Material Adverse Effect. Neither the Borrowers
nor any of their Subsidiaries (a) is in violation of any applicable laws
(including Environmental Laws and Health Care Laws) that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

Section 4.11 Payment of Taxes.

Except as otherwise permitted under Section 5.03, all federal tax returns, and
all other tax returns and reports of the Borrowers and their Subsidiaries
required to be filed by any of them (excluding such other tax returns and
reports with respect to which the failure to pay or file could not result in the
loss, suspension, or impairment of any material Governmental Authorization, and
otherwise could not reasonably be expected to have a Material Adverse Effect)
have been timely filed (including extensions), and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon the Borrowers and their Subsidiaries and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable. The Borrowers know of no proposed tax
assessment against the Borrowers or any of their Subsidiaries that is not being
actively contested by the Borrowers or such Subsidiary in good faith and by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrowers and/or their Subsidiaries,
as the case may be; and as of the Closing Date no tax Lien has been filed, and
to the knowledge of the Borrowers, no claim is being asserted, with respect to
any such tax, fee or other charge.

Section 4.12 Properties.

(a) Title. Each of the Borrowers and their Subsidiaries has (i) good, sufficient
and legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to (in the case of all other personal property,
including, but not limited to, Intellectual Property and licenses) all of their
respective properties and assets reflected in their respective Historical
Financial Statements referred to in Section 4.07 and in the most recent
financial statements delivered pursuant to Section 5.01, in each case except for
assets disposed of since the date of such financial statements in the ordinary
course of business or as otherwise permitted under Section 6.08 or where the
failure to have such title or leasehold interest would not reasonably be
expected to have a Material Adverse Effect. Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of (i) all Material Real Estate Assets, and (ii) all material
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Loan Party, regardless of whether such Loan Party
is the landlord or tenant (whether directly or as an assignee or successor in
interest) under such lease, sublease or assignment.

Section 4.13 Environmental Matters.

Neither Borrower nor any of their Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. There are and, to each of the Borrowers’ and their
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which would reasonably be expected to form the basis of an
Environmental Claim against the Borrowers and their Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of their Subsidiaries nor, to
any Loan Party’s knowledge, any predecessor of the Borrowers and their
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility in violation of any
Environmental Law where such violation is reasonably expected to have a Material
Adverse Effect. None of Borrowers’ or any of their Subsidiaries’

 

52



--------------------------------------------------------------------------------

operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent, except in the ordinary course of its business in compliance
with all Environmental Laws. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws would
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to the Borrowers and their Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or would reasonably be expected to
have, a Material Adverse Effect.

Section 4.14 No Defaults.

Neither Borrower nor any of their Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations (other than this Agreement), and
no condition exists which would constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, would not
reasonably be expected to have a Material Adverse Effect.

Section 4.15 Employee Matters.

Neither Borrower nor any of their Subsidiaries is engaged in any unfair labor
practice that would reasonably be expected to have a Material Adverse Effect.
There is (a) no unfair labor practice complaint pending against the Borrowers or
any of their Subsidiaries, or to the best knowledge of the Borrowers, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against the Borrowers or any of their Subsidiaries
or to the best knowledge of the Borrowers, threatened against any of them,
(b) no strike or work stoppage in existence or threatened involving the
Borrowers or any of their Subsidiaries that would reasonably be expected to have
a Material Adverse Effect, and (c) to the best knowledge of the Borrowers, no
union representation question existing with respect to the employees of the
Borrowers or any of their Subsidiaries and, to the best knowledge of the
Borrowers, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

Section 4.16 Employee Benefit Plans.

The Borrowers, each of their Subsidiaries and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan, except where
such non-compliance or non-performance would not reasonably be expected to
result in a Material Adverse Effect. Each Employee Benefit Plan which is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status that would
reasonably be expected to result in a Material Adverse Effect. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Borrowers, any of their Subsidiaries or
any of their ERISA Affiliates except to the extent reflected on the consolidated
financial statements of the Lead Borrower and its Subsidiaries and the notes
thereto. No ERISA Event has occurred or is reasonably expected to occur that
would reasonably be expected to result in a Material

 

53



--------------------------------------------------------------------------------

Adverse Effect. Except to the extent required under Section 4980B of the
Internal Revenue Code or similar state laws, no Employee Benefit Plan provides
health or welfare benefits (through the purchase of insurance or otherwise) for
any retired or former employee of Borrowers, any of their Subsidiaries or any of
their respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
the Borrowers, any of their Subsidiaries or any of their ERISA Affiliates,
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, the
potential liability of the Borrowers, their Subsidiaries and their respective
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, based on
information available pursuant to Section 4221(e) of ERISA is zero. The
Borrowers, their Subsidiaries and each of their ERISA Affiliates have complied
with the requirements of Section 515 of ERISA with respect to each Multiemployer
Plan and are not in material “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan.

Section 4.17 Solvency.

Each Loan Party is and, upon the incurrence of any Obligation by such Loan Party
on any date on which this representation and warranty is made, will be, Solvent.

Section 4.18 Compliance with Statutes, etc.

(a) Each of the Borrowers and their Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any Real Estate Asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of the
Borrowers and their Subsidiaries, the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA Patriot Act of 2001) (the “Act”) and the United States Foreign
Corrupt Practices Act of 1977, as amended), except such non-compliance that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) Neither Borrower nor any of their Subsidiaries is subject to regulation
under the Federal Power Act or the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. Neither Borrower nor any of their Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

(c) Neither Borrower nor any of their Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans made to such Loan Party will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

 

54



--------------------------------------------------------------------------------

Section 4.19 Disclosure.

No representation or warranty of any Loan Party contained in any Loan Document
or in any other documents, certificates or written statements furnished to
Lenders by or on behalf of the Borrower or any of their Subsidiaries for use in
connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (known to the
Borrowers, in the case of any document not furnished by it) necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Borrowers to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.

Section 4.20 Health Care Matters.

(a) Compliance with Health Care Laws. The Borrowers and their Subsidiaries, when
taken as a whole, are in compliance in all material respects with all material
Health Care Laws applicable to it, its products and its properties or other
assets or its business or operation. Each of Borrowers and their Subsidiaries,
taken as a whole, has in effect all material Governmental Authorizations
necessary for it to carry on its business and operations, as presently
conducted. All such Governmental Authorizations are in full force and effect and
there exists no default under, or violation of, any such Governmental
Authorization and neither Borrower nor any of their Subsidiaries has received
notice or has knowledge that any Governmental Authority is considering limiting,
suspending, terminating, adversely amending or revoking any such Governmental
Authorization, in each case, except where the failure to be in full force and
effect, and/or default, or violation or such notice would not reasonably be
expected to have a Material Adverse Effect.

(b) Filings. Except as set forth on Schedule 4.20, all reports, documents,
claims, notices or approvals required to be filed, obtained, maintained or
furnished by the Borrowers and their Subsidiaries pursuant to any Health Care
Law to any Governmental Authority have been so filed, obtained, maintained or
furnished except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and all such reports, documents, claims and
notices were complete and correct in all material respects on the date filed (or
were or will be corrected in or supplemented by a subsequent filing).

(c) Billing. Each of the Borrowers and their Subsidiaries, to the extent that it
is billing the related payor, has the requisite provider number or other
Governmental Authorization to bill under Medicare, the respective Medicaid
program in the state or states in which such entity operates, or Private Third
Party Payor Programs. There is no investigation, audit, claim review, or other
action pending, or threatened to the knowledge of the Borrowers, which would
result in a revocation, suspension, termination, probation, restriction,
limitation, or non-renewal of any Governmental Third Party Payor or Private
Third Party Payor (as defined below) provider number or result in any of the
Borrowers’ or any of their Subsidiaries’ exclusion from any Governmental Third
Party Payor Program or Private Third Party Payor Program which individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. For purposes of this Agreement, a “Governmental Third Party Payor” means
Medicare, Medicaid, TRICARE, state government insurers and any other person or
entity which presently or in the future maintains Governmental Third Party Payor
Programs. In addition, for purposes of this Agreement, “Governmental Third Party
Payor Programs” means all governmental third party payor programs in which the
Borrowers or any of their Subsidiaries participates (including, without
limitation, Medicare, Medicaid, TRICARE or any other federal or state health
care programs). For

 

55



--------------------------------------------------------------------------------

purposes of this Agreement, a “Private Third Party Payor” means private insurers
and any other person or entity which presently or in the future maintains
Private Third Party Payor Programs. In addition, for purposes of this Agreement,
“Private Third Party Payor Programs” means all non-governmental third party
payor programs in which the Borrowers or any of their Subsidiaries participate
(including, without limitation, managed care plans, or any other private
insurance programs).

(d) Accreditation. Each of the Borrowers and their Subsidiaries (i) has received
and maintains accreditation to the extent required by law in good standing and
without limitation or impairment by all applicable accrediting organizations,
including without limitation, the Joint Commission on Accreditation of
Healthcare Organizations, and (ii) if applicable, has cured all deficiencies or
submitted or will submit a plan of correction to cure all deficiencies noted in
its most recent accreditation survey reports, except in the case of clause
(i) and (ii) where the failure to require, maintain, cure or submit would not
reasonably be expected to have a Material Adverse Effect.

(e) Proceedings. There are no facts, circumstances or conditions that to the
knowledge of the Borrowers, would reasonably be expected to form the basis for
any valid investigation, suit, claim, audit, action (legal or regulatory) or
proceeding (legal or regulatory) by a Governmental Authority relating to any of
the Health Care Laws against or affecting the Borrowers and their Subsidiaries
that are material to the Borrowers and their Subsidiaries, taken as a whole.
Except as disclosed to the Administrative Agent, neither Borrowers nor any of
their Subsidiaries (1) is a party to a corporate integrity agreement, or (2) has
any reporting obligations pursuant to a settlement agreement, plan of
correction, or other remedial measure entered into with any Governmental
Authority. Each of the Borrowers and their Subsidiaries, as applicable, has
complied with the terms and conditions of any corporate integrity agreements,
settlement agreements, plans of correction, or other remedial measures or demand
of any Governmental Authority to which it is subject except where non-compliance
would not be expected to have a Material Adverse Effect.

(f) Exclusion. Neither Borrower nor any of their Subsidiaries or their
respective officers, directors, employees or agents is, has been, or has been
threatened to be, (i) excluded from any Governmental Third Party Payor Program
pursuant to 42 U.S.C. § 1320a-7b and related regulations, or (ii) made a party
to any other action by any Governmental Authority that may prohibit it from
selling products to any governmental or other purchaser pursuant to any federal,
state or local laws or regulations, except where the same would not reasonably
be expected to have a Material Adverse Effect.

(g) HIPAA Compliance. To the extent applicable to the Borrowers or any of their
Subsidiaries, and for so long as (1) the Borrowers or any of their Subsidiaries
are a “covered entity” as defined in 45 C.F.R. § 160.103, (2) the Borrowers or
any of their Subsidiaries are a “business associate” as defined in 45 C.F.R. §
160.103, (3) the Borrowers or any of their Subsidiaries are subject to or
covered by the HIPAA Administrative Requirements codified at 45 C.F.R. Parts
160 & 162 (the “Transactions Rule”) and/or the HIPAA Security and Privacy
Requirements codified at 45 C.F.R. Parts 160 & 164 (the “Privacy and Security
Rules”), and/or (4) the Borrowers or any of their Subsidiaries sponsor any
“group health plans” as defined in 45 C.F.R. § 160.103, the Borrower and their
Subsidiaries as the case may be, has: (i) completed surveys, inventories,
reviews, analyses and/or assessments, including risk assessments, (collectively
“Assessments”) of all material areas of its business and operations subject to
HIPAA and/or that would be materially and adversely affected by the failure of
the Borrowers or any of their Subsidiaries, as the case may be, to the extent
these Assessments are appropriate or required for the Borrowers or any of their
Subsidiaries, as the case may be, to be HIPAA Compliant; (ii) developed a plan
and time line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and
(iii) implemented those provisions of its HIPAA Compliance Plan necessary for
such Borrower and its Subsidiaries to be HIPAA Compliant except where
non-compliance is not reasonably expected to have a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

ARTICLE FIVE

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Revolving Commitment is
in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Loan Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article Five.

Section 5.01 Financial Statements and Other Reports.

The Lead Borrower will deliver to Administrative Agent and Lenders:

(a) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year (or such earlier period as required by the rules
and regulations of the Exchange Act), the consolidated balance sheets of the
Lead Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income and cash flows of the Lead Borrower
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year (commencing with the Fiscal
Year ended December 31, 2008). The Lead Borrower may comply with this
Section 5.01(a) by furnishing Administrative Agent and each Lender, in lieu of
the foregoing financial statements, a copy of the Lead Borrower’s Quarterly
Report on Form 10-Q for the applicable quarterly accounting period as filed by
the Lead Borrower with the SEC;

(b) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year (or such earlier period as
required by the rules and regulations of the Exchange Act), (i) the consolidated
balance sheets of the Lead Borrower and its Subsidiaries as at the end of such
Fiscal Year and the related consolidated statements of income, stockholders’
equity and cash flows of the Lead Borrower and its Subsidiaries for such Fiscal
Year, setting forth in each case in comparative form the corresponding figures
for the previous Fiscal Year and the corresponding figures from the Financial
Plan for the Fiscal Year covered by such financial statements (commencing with
the Fiscal Year ended December 31, 2008), in reasonable detail; and (ii) with
respect to such consolidated financial statements a report thereon of a Big Four
Accounting Firm or an independent certified public accounting firm of recognized
national standing as selected by the Lead Borrower and reasonably satisfactory
to Administrative Agent (which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Lead Borrower and its Subsidiaries as at the dates indicated and the results
of their operations and their cash flows for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement, during the normal course of the annual audit, by such
independent certified public accountants stating whether any condition or event
that constitutes an Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof or a similar written statement reasonably acceptable to the
Administrative Agent. The Lead Borrower may comply with this Section 5.01(b) by
furnishing the Administrative Agent and each Lender, in lieu of the foregoing
financial statements, a copy of the Lead Borrower’s Annual Report on Form 10-K
for the applicable Fiscal Year as filed by the Lead Borrower with the SEC;

 

57



--------------------------------------------------------------------------------

(c) Compliance Certificate. Together with each delivery of financial statements
of the Lead Borrower and its Subsidiaries pursuant to Sections 5.01(a) and
5.01(b), a duly executed and completed Compliance Certificate;

(d) Notice of Default and Material Adverse Effect. Promptly upon any Responsible
Officer of the Lead Borrower obtaining knowledge (i) of any condition or event
that constitutes a Default or an Event of Default or that notice has been given
to the Lead Borrower with respect thereto; (ii) that any Person has given any
notice to the Lead Borrower or any of its Subsidiaries or taken any other action
with respect to any event or condition set forth in Section 8.01(b); or (iii) of
the occurrence of any event or change that has caused, either in any case or in
the aggregate, a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action the Lead Borrower has taken, is taking and proposes
to take with respect thereto;

(e) Notice of Litigation. Promptly upon any Responsible Officer of the Lead
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by the Lead
Borrower to Lenders, or (ii) any material development in any Adverse Proceeding
that, in the case of either clause (i) or (ii), is reasonably expected to result
in damages not otherwise covered by insurance in excess of $5,000,000, or seeks
to enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated hereby, written
notice thereof together with such other information as may be reasonably
available to the Lead Borrower to enable Lenders and their counsel to evaluate
such matters;

(f) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action the Lead Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Lead Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by the Lead Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (3) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

(g) Financial Plan. As soon as practicable and in any event no later than
January 31 of each Fiscal Year (or, if earlier, ten (10) Business Days after
approval by the Board of Directors of the Lead Borrower), a consolidated
financial forecast for such Fiscal Year (a “Financial Plan”), including a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of the Lead Borrower and its Subsidiaries for such Fiscal
Year, together with a summary of the assumptions on which such forecasts are
based;

(h) Tax Notices. Promptly upon any officer of the Lead Borrower obtaining
knowledge of a tax event or liability not previously disclosed in writing by the
Lead Borrower to Administrative Agent which would reasonably be expected to
result in a Material Adverse Effect, written notice thereof together with such
other information as may be reasonably available to the Lead Borrower to enable
Lenders and their counsel to evaluate such matters;

 

58



--------------------------------------------------------------------------------

(i) Environmental Notices. Promptly upon the occurrence thereof, written notice
describing in reasonable detail (1) any Release required to be reported to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Laws, and (2) any remedial action taken by the Lead Borrower or
any other Person in response to (A) any Hazardous Materials Activities the
existence of which has a reasonable possibility of resulting in one or more
Environmental Claims having, individually or in the aggregate, a Material
Adverse Effect, or (B) any Environmental Claims that, individually or in the
aggregate, have a reasonable possibility of resulting in a Material Adverse
Effect;

(j) Health Care Matters.

(i) copies of any written recommendation from any Governmental Authority or
other regulatory body to the Lead Borrower or any of its Subsidiaries regarding
any Governmental Authorizations, Governmental Third Party Payor Program
providers or any notice regarding any accreditations or supplier numbers that
have been suspended, revoked, or limited in any way, or any penalties or
sanctions imposed that are material to the Borrowers and their Subsidiaries,
taken as a whole;

(ii) notice of termination of eligibility to participate in any reimbursement
program of any Third Party Payor Program that is material to the Borrowers and
their Subsidiaries, taken as a whole;

(iii) the occurrence of any reportable event under any settlement agreement or
corporate integrity agreement entered into by the Lead Borrower or any of its
Subsidiaries with any Governmental Authority;

(iv) promptly upon any Responsible Officer of the Lead Borrower obtaining
knowledge thereof, notice that an officer, manager or employee of the Lead
Borrower or any of its Subsidiaries: (A) has had a civil monetary penalty
assessed against him or her pursuant to 42 U.S.C. § 1320a-7a or is the subject
of a proceeding seeking to assess such penalty; (B) has been excluded from
participation in a Federal Health Care Program (as that term is defined in 42
U.S.C. § 1320a-7b) or is the subject of a proceeding seeking to assess such
penalty; (C) has been convicted (as that term is defined in 42 C.F.R. § 1001.2)
of any of those offenses described in 42 U.S.C. § 1320a-7b or 18 U.S.C. §§ 669,
1035, 1347, 1518 or is the subject of a proceeding seeking to assess such
penalty; or (D) has been involved or named in a U.S. Attorney complaint made or
any other action taken pursuant to the federal False Claims Act or a qui tam
action; and

(v) copies of any report or communication from any Governmental Authority in
connection with any inspection of any facility of the Lead Borrower or any of
its Subsidiaries other than those which are routine and non-material to the
Borrowers and their Subsidiaries taken as a whole; and

(k) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by the Lead Borrower to its security holders acting in such
capacity, (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by the Lead Borrower with any securities
exchange or with the SEC, and (B) such other information and data with respect
to the Lead Borrower or any of its Subsidiaries as from time to time may be
reasonably requested by Administrative Agent or any Lender.

 

59



--------------------------------------------------------------------------------

Section 5.02 Existence.

Except as otherwise permitted under Section 6.08, each Loan Party will, and will
cause each of its Subsidiaries to, at all times preserve and keep in full force
and effect its existence and all rights (charter and statutory) and franchises,
licenses, approvals and permits material to its business; provided, no Loan
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to Lenders.

Section 5.03 Payment of Taxes and Claims.

Each Loan Party will, and will cause each of its Subsidiaries to, pay all
federal income taxes and all other Taxes (excluding such other Taxes with
respect to which the failure to pay could not result in the loss, suspension, or
impairment of any material Governmental Authorization, and otherwise could not
reasonably be expected to have a Material Adverse Effect) imposed upon it or any
of its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto, except where the failure to pay any such state
and local Taxes prior to such time would not result in a Material Adverse
Effect; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as adequate reserve or other appropriate provision, as shall
be required in conformity with GAAP shall have been made therefor. No Loan Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income Tax return with any Person (other than the
Borrowers or any of their Subsidiaries).

Section 5.04 Maintenance of Properties.

Each Loan Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of the Borrowers and their Subsidiaries and from time to time will make or cause
to be made all appropriate repairs, renewals and replacements thereof.

Section 5.05 Insurance.

The Borrowers will maintain or cause to be maintained, with financially sound
and reputable insurers (i) business interruption insurance and (ii) casualty
insurance, public liability insurance, third party property damage insurance
with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of the Borrowers and their Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons.

Section 5.06 Inspections.

Each Loan Party will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by any Lender to visit and inspect, at
such Lender’s expense, any of the properties of any Loan Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their senior executive officers and independent public
accountants, all upon reasonable notice and at such reasonable times (not to
exceed two in any twelve-month period) during normal business hours and as often
as may reasonably be requested.

 

60



--------------------------------------------------------------------------------

Section 5.07 Compliance with Laws.

Each Loan Party will comply, and shall cause each of its Subsidiaries and all
other Persons, if any, on or occupying any Facilities to comply, with the
material requirements of all applicable material laws, rules, regulations and
orders of any Governmental Authority (including ERISA and all Environmental Laws
and Health Care Laws) and the material conditions and requirements of any
Governmental Authorizations.

Section 5.08 Hazardous Materials Activities, etc.

Each Loan Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by such Loan Party or its Subsidiaries that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) make an appropriate response to any Environmental Claim
against such Loan Party or any of its Subsidiaries and discharge any obligations
it may have to any Person thereunder where failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.09 Subsidiaries.

The Borrowers will at all times maintain Guarantees from their Subsidiaries such
that as of the end of each Fiscal Quarter (x) the Consolidated Adjusted EBITDA
of the Borrowers and the Guarantors (excluding any contribution to Consolidated
Adjusted EBITDA from majority-owned Joint Ventures) are not less than 95% of the
Consolidated Adjusted EBITDA of the Borrowers and their consolidated
Subsidiaries (excluding any contribution to Consolidated Adjusted EBITDA from
majority-owned Joint Ventures) and (y) the aggregate net revenues of the
Borrowers and the Guarantors in accordance with GAAP (excluding any contribution
to net revenues from majority-owned Joint Ventures) calculated as of the last
day of the Borrowers’ and the Guarantors’ most recently ended Fiscal Quarter for
the four consecutive Fiscal Quarters ending with such Fiscal Quarter do not
constitute less than 95% of the aggregate net revenues of the Borrowers and
their consolidated Subsidiaries (excluding any contribution to net revenues from
majority-owned Joint Ventures) calculated as of the last day of the Borrowers
and their Subsidiaries’ most recently ended Fiscal Quarter for the four
consecutive Fiscal Quarters ending with such Fiscal Quarter. The Borrowers shall
(a) cause each Subsidiary of the Borrowers acquired or created after the Closing
Date (other than certain Immaterial Subsidiaries designated by the Borrowers
Borrower and any Consent Subsidiaries, in each case subject to the foregoing
sentence) (each, a “Supplemental Guarantor”) to become a Guarantor hereunder by
executing and delivering to Administrative Agent a Counterpart Agreement
promptly after acquisition or creation of such Subsidiary, and (b) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 3.01(b). With respect to each such Supplemental Subsidiary,
the Borrowers shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary of the Borrowers, and (ii) all of the data required to be set forth
in Schedules 4.01 and 4.02 with respect to all Subsidiaries of the Borrowers;
provided, such written notice shall be deemed to supplement Schedule 4.01 and
4.02 for all purposes hereof.

 

61



--------------------------------------------------------------------------------

Section 5.10 Further Assurances.

At any time or from time to time upon the request of Administrative Agent, each
Loan Party will, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as Administrative Agent may
reasonably request in order to effect fully the purposes of the Loan Documents.
In furtherance and not in limitation of the foregoing, each Loan Party shall
take such actions as Administrative Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors.

Section 5.11 Books and Records.

Each of the Loan Parties will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries in
accordance with GAAP are made of all dealings and transactions in relation to
its business and activities.

Section 5.12 Compliance Program.

Each of the Borrowers and their Subsidiaries shall, (a) to the extent necessary,
review and revise its policies and procedures to provide continuing compliance
with all applicable Health Care Laws, (b) maintain appropriate programs and
procedures for communicating such policies and procedures to all officers,
directors and employees of the Borrowers and their Subsidiaries, (c) provide
that all officers, directors and employees of the Borrowers and their
Subsidiaries are able to report violations of any Health Care Laws, and
(d) provide that such reported violations are adequately addressed and corrected
as soon as practicable.

Section 5.13 Condition of Participation in Third Party Payor Programs.

To the extent applicable to the Borrowers and their Subsidiaries in the conduct
of their business, each of the Borrowers and their Subsidiaries shall maintain
its qualification for participation in, and payment under, Governmental Third
Party Payor Programs and Private Third Party Payor Programs, that provide for
payment or reimbursement for services, except to the extent such loss or
relinquishment would not reasonably be expected to have a Material Adverse
Event. The Borrowers and their Subsidiaries shall promptly furnish or cause to
be furnished to Administrative Agent and Lenders copies of all material reports
and correspondence, if any, it sends or receives relating to any material loss
or revocation (or material threatened loss or revocation) of any qualification
described in this Section 5.13.

ARTICLE SIX

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Loan Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article Six.

Section 6.01 Indebtedness.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

(a) the Obligations;

 

62



--------------------------------------------------------------------------------

(b) Indebtedness of any Guarantor to the Borrowers or to any other Guarantor, or
of the Borrowers to any Guarantor; provided, (i) all such Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case, is reasonably
satisfactory to Administrative Agent, and (ii) any payment by any such Guarantor
under any guaranty of the Obligations shall result in a pro tanto reduction of
the amount of any Indebtedness owed by such Subsidiary to the Borrowers or to
any of its Subsidiaries for whose benefit such payment is made;

(c) Indebtedness incurred by the Borrowers or any of their Subsidiaries arising
from agreements providing for indemnification, deferral, credit portion or
adjustment of purchase price or similar obligations (other than earnouts), or
from guarantees or letters of credit, surety bonds or performance bonds securing
the performance of the Borrowers or any such Subsidiary pursuant to such
agreements, in connection with Permitted Acquisitions or permitted dispositions
of any business, assets or Subsidiary of the Borrowers or any of their
Subsidiaries;

(d) Indebtedness which may be deemed to exist pursuant to any guarantees,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(f) guarantees by the Borrowers of Indebtedness of a Guarantor or guarantees by
a Subsidiary of the Borrowers of Indebtedness of the Borrowers or a Guarantor
with respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.01;

(g) Indebtedness described in Schedule 6.01, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less favorable
to the obligor thereon or to the Lenders than the Indebtedness being refinanced
or extended, and the average life to maturity thereof is greater than or equal
to that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced or
(C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;

(h) Indebtedness with respect to Capital Leases and purchase money Indebtedness
in an aggregate amount not to exceed at any time $10,000,000;

(i) Indebtedness in respect of earnouts in connection with Permitted
Acquisitions;

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrowers or any of their Subsidiaries after the
Closing Date as the result of a Permitted Acquisition in an aggregate amount not
to exceed at any time $20,000,000, provided that (x) such Indebtedness existed
at the time such Person became a Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof and (y) such
Indebtedness is not guaranteed in any respect by the Borrowers or any of their
Subsidiaries (other than by any such person that so becomes a Subsidiary), and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i)

 

63



--------------------------------------------------------------------------------

above, provided, that (1) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, (2) the direct and contingent
obligors with respect to such Indebtedness are not changed and (3) such
Indebtedness shall not be secured by any assets other than the assets securing
the Indebtedness being renewed, extended or refinanced;

(k) other secured Indebtedness of the Borrowers or any of their Subsidiaries in
an aggregate amount not to exceed at any time $10,000,000 in addition to
Indebtedness described in Schedule 6.01;

(l) other unsecured Indebtedness of the Borrowers or any of their Subsidiaries
owed to sellers in connection with Permitted Acquisitions; and

(m) other unsecured Indebtedness of the Borrowers; provided that (i) the
Borrowers or any of their Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.07 as of the last day of the Fiscal Quarter
most recently ended (on a pro forma basis after giving effect to the incurrence
of such Indebtedness) and (ii) the weighted average life to maturity of such
Indebtedness shall be no shorter than the then remaining weighted average life
to maturity of the Revolving Loans (assuming the maximum number of extensions
permitted at the time of incurrence pursuant to Section 2.40), provided that
this clause (m)(ii) shall not apply with respect to any issuance (or related
series of issuances) of unsecured Indebtedness with a principal amount of less
than $100,000,000.

Section 6.02 Liens.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of the Borrowers or any of their
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC of any State or under any
similar recording or notice statute, except (each of the following,
collectively, the “Permitted Liens”):

(a) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserves or other appropriate provisions,
if any, as shall be required by GAAP shall have been made for any such contested
amounts;

(b) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five (5) days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(c) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);

 

64



--------------------------------------------------------------------------------

(d) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrowers or any of their Subsidiaries;

(e) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(f) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by the Borrowers or any of their Subsidiaries in
connection with any (i) letter of intent or purchase agreement permitted
hereunder or (ii) Permitted Acquisitions;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(j) licenses of patents, trademarks and other Intellectual Property rights
granted by the Borrowers or any of their Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrowers or such Subsidiary;

(k) Liens described in Schedule 6.02;

(l) Liens securing Indebtedness permitted pursuant to Section 6.01(h) and (j);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;

(m) other Liens on assets securing Indebtedness in an aggregate amount not to
exceed $10,000,000 at any time outstanding; and

(n) Liens consisting of judgment or judicial attachment liens with respect to
judgments that do not constitute an Event of Default under Section 8.01.

Section 6.03 No Further Negative Pledges.

Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a permitted Asset Sale and (b) customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be), no Loan Party nor any of its Subsidiaries shall
enter into any agreement prohibiting the creation or assumption of any Lien upon
any of its properties or assets, whether now owned or hereafter acquired.

 

65



--------------------------------------------------------------------------------

Section 6.04 Restricted Payments.

No Loan Party shall, nor shall it permit any of its Subsidiaries or Affiliates
through any manner or means or through any other Person to, directly or
indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, or agree to declare, order, pay, make or set apart, any
sum for any Restricted Payment except that:

(a) so long as the Total Leverage Ratio set forth in Section 6.07 as of the last
day of the Fiscal Quarter most recently ended (on a pro forma basis after giving
effect to such payment) is greater than or equal to 2.00:1.00 and no Default or
Event of Default shall have occurred and be continuing (or would result
therefrom), the Lead Borrower may make Restricted Payments in an amount not to
exceed 50% of the Consolidated Net Income accrued for the most recently ended
four Fiscal Quarter period for which financial statements have been delivered
pursuant to Section 5.01 (treated as one accounting period) (or, in case such
Consolidated Net Income shall be a deficit, minus 100% of such deficit) less the
aggregate amount of such Restricted Payment and all other Restricted Payments
(the amount of any payments made in property other than in cash to be valued at
fair market value) made during such period;

(b) (i) any Subsidiary may make Restricted Payments to its direct parent to the
extent its parent is a Borrower or any of their Subsidiaries, (ii) any such
Subsidiary that is not a Wholly Owned Subsidiary may make distributions to
Persons that are not Loan Parties, pro rata to such Persons’ ownership of such
Subsidiary and concurrently with the making of distributions to the Loan Parties
or otherwise for Taxes payable by such Persons (whether or not pro rata, but if
not pro rata the Loan Parties shall receive at least their pro rata share); and

(c) so long as the Total Leverage Ratio set forth in Section 6.07 as of the last
day of the Fiscal Quarter most recently ended (on a pro forma basis after giving
effect to such payment) is less than 2.00:1.00 and no Default or Event of
Default shall have occurred and be continuing (or would result therefrom), the
Lead Borrower may make Restricted Payments.

Section 6.05 Restrictions on Subsidiary Distributions.

Except as provided herein, in any other Loan Document or pursuant to the
organizational documents of any Consent Subsidiary, no Loan Party shall, nor
shall it permit any of its Subsidiaries to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary of the Lead Borrower to:

(a) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by the Lead Borrower or any other Subsidiary of the Lead
Borrower;

(b) repay or prepay any Indebtedness owed by such Subsidiary to the Lead
Borrower or any other Subsidiary of the Lead Borrower;

(c) make loans or advances to the Lead Borrower or any other Subsidiary of the
Lead Borrower; or

(d) transfer any of its property or assets to the Lead Borrower or any other
Subsidiary of the Lead Borrower other than restrictions (i) in agreements
evidencing purchase money Indebtedness permitted by Section 6.01(j) that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, or (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.

 

66



--------------------------------------------------------------------------------

Section 6.06 Investments.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including without
limitation any Joint Venture or general partnership, except (each of the
following, collectively, the “Permitted Investments”):

(a) Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Subsidiary, and
(ii) Investments made after the Closing Date in Wholly-Owned Guarantor
Subsidiaries of the Lead Borrower;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Borrowers or any of
their Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.01(b) (other than
any loans or advances to any director or executive officer (or equivalent
thereof) that would be in violation of Section 402 of the Sarbanes-Oxley Act to
the extent the Borrowers or any of their Subsidiaries are subject thereto);

(e) Consolidated Capital Expenditures;

(f) loans and advances to employees of the Borrowers or any of their
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $1,000,000 in the aggregate;

(g) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.08;

(h) Investments described in Schedule 6.06;

(i) Investments in Joint Ventures in which the Lead Borrower or its Subsidiaries
own less than 50% of the Capital Stock thereof in an aggregate amount not to
exceed at any time $10,000,000; and

(j) other Investments in an aggregate amount not to exceed at any time
$5,000,000.

Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.04.

Section 6.07 Financial Covenants.

(a) Interest Coverage Ratio. The Lead Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending December 31, 2007 to be less than 3.50:1.00.

 

67



--------------------------------------------------------------------------------

(b) Total Leverage Ratio. The Lead Borrower shall not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending December 31, 2007 to exceed 2.50:1.00.

(c) Certain Calculations. With respect to any twelve month period during which a
Material Asset Sale, a Material Acquisition or, in the Lead Borrower’s
discretion, any other Permitted Acquisition has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.07, Consolidated Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the Securities and Exchange Commission, which would include net cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer or senior vice president—accounting of the Lead
Borrower) using the historical financial statements of any business so acquired
or to be acquired or sold or to be sold and the consolidated financial
statements of the Borrowers or any of their Subsidiaries which shall be
reformulated as if such Subject Transaction and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period). The failure of the Lead Borrower
to include a Permitted Acquisition in the calculations pursuant to this
Section 6.08 for any twelve month period shall not preclude the Lead Borrower
from including such Permitted Acquisition in the calculation for any subsequent
twelve month period for which such Permitted Acquisition may be applicable.

Section 6.08 Fundamental Changes; Disposition of Assets; Acquisitions.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment in the ordinary course of business) the business,
property or fixed assets of, or stock or other evidence of beneficial ownership
of, any Person or any division or line of business or other business unit of any
Person, or become a general partner in any partnership, except:

(a) any Subsidiary of the Lead Borrower may be merged with or into the Borrowers
or any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrowers , in all cases involving the Borrowers, or any Guarantor; provided, in
the case of such a merger, the Borrowers or such Guarantor, as applicable shall
be the continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-cash proceeds) (i) when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, are less than $50,000,000 and (ii) when aggregated with

 

68



--------------------------------------------------------------------------------

the proceeds of all other Asset Sales made after the Closing Date and prior to
the date of determination, are less than $100,000,000; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Board of
Directors of the Lead Borrower) and (2) no less than 90% of such consideration
shall be paid in cash;

(d) disposals of obsolete, worn out or surplus property;

(e) Permitted Acquisitions occurring after the Closing Date; and

(f) Investments made in accordance with Section 6.06.

Section 6.09 Transactions with Shareholders and Affiliates.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Lead Borrower or of any such holder, unless
such transaction (i) has been disclosed to Administrative Agent, and (ii) is on
terms that are no less favorable to the Lead Borrower or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such a holder or Affiliate; provided the foregoing restriction shall not
apply to (a) the payment by the Borrowers or any of their Subsidiaries of
reasonable and customary fees to members of its and its Subsidiaries’ Boards of
Directors and the payment and provisions of reasonable compensation and benefits
(including, without limitation, permitted incentive stock plans) to officers;
(b) compensation arrangements for officers and other employees of the Borrowers
or any of their Subsidiaries entered into in the ordinary course of business;
(c) transactions among the Loan Parties and (d) transactions described in
Schedule 6.09.

Section 6.10 Conduct of Business.

From and after the Closing Date, no Loan Party shall, nor shall it permit any of
its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by such Loan Party on the Closing Date and similar or related
businesses and (ii) such other lines of business as may be consented to by
Requisite Lenders.

Section 6.11 Fiscal Year.

No Loan Party shall, nor shall it permit any of its Subsidiaries to change its
Fiscal Year-end from December 31 (other than Wentworth Homecare and Hospice,
LLC, Tri-Cities Home Health, LLC, Heart of the Rockies Home Health, LLC, Saint
Alphonsus Home Health and Hospice, LLC and Portneuf Home Health Care, LLC, which
each has a Fiscal Year-end of June 30).

Section 6.12 No Foreign Subsidiaries.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, create,
acquire or otherwise own directly or indirectly any Subsidiary other than any
Subsidiary organized under the laws of the United States of America, any State
or territory thereof or the District of Columbia.

 

69



--------------------------------------------------------------------------------

ARTICLE SEVEN

GUARANTY

Section 7.01 Guaranty of the Obligations.

Subject to the provisions of Section 7.02, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).

Section 7.02 Contribution by Guarantors.

All Guarantors desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty. Accordingly, in the event any payment or
distribution is made on any date by a Guarantor (a “Funding Guarantor”) under
this Guaranty that exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the amount of such other Contributing Guarantor’s
Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Shortfall” means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.02), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.02. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.02 shall not be construed in
any way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.02.

 

70



--------------------------------------------------------------------------------

Section 7.03 Payment by Guarantors.

Subject to Section 7.02, Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of the Borrowers to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon
demand pay, or cause to be paid, in cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for the Borrowers’ becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against the Borrowers for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

Section 7.04 Liability of Guarantors Absolute.

Each Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrowers and any Beneficiary with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrowers and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrowers, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrowers or any of such other
guarantors and whether or not the Borrowers are joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge,

 

71



--------------------------------------------------------------------------------

or accept or refuse any offer of performance with respect to, or substitutions
for, the Guaranteed Obligations or any agreement relating thereto and/or
subordinate the payment of the same to the payment of any other obligations;
(iii) request and accept other guarantees of the Guaranteed Obligations;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any other
guarantees of the Guaranteed Obligations, or any other obligation of any Person
(including any other Guarantor) with respect to the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Loan Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents, or any agreement or instrument executed pursuant
thereto, or of any other guaranty for the Guaranteed Obligations, in each case
whether or not in accordance with the terms hereof or such Loan Document or any
agreement relating to such other guaranty; (iii) the Guaranteed Obligations, or
any agreement relating thereto, at any time being found to be illegal, invalid
or unenforceable in any respect; (iv) the application of payments received from
any source (other than payments received pursuant to the other Loan Documents to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrowers or any of their Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any defenses, set-offs or counterclaims which
the Borrowers may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (vii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

Section 7.05 Waivers by Guarantors.

Each Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against the Borrowers, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, or
(ii) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of the Borrowers or any other Guarantor including any defense
based on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of the Borrowers or any other Guarantor
from any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the

 

72



--------------------------------------------------------------------------------

benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, and (iii) any rights to set-offs,
recoupments and counterclaims; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrowers and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

Section 7.06 Guarantors’ Rights of Subrogation, Contribution, etc.

Until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against the Borrowers or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Borrowers with respect
to the Guaranteed Obligations, and (b) any right to enforce, or to participate
in, any claim, right or remedy that any Beneficiary now has or may hereafter
have against the Borrowers. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full and the Revolving Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.02. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Borrowers, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against the
Borrowers, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

Section 7.07 Subordination of Other Obligations.

Any Indebtedness of the Borrowers or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

 

73



--------------------------------------------------------------------------------

Section 7.08 Continuing Guaranty.

This Guaranty is a continuing guaranty and shall remain in effect until all of
the Guaranteed Obligations shall have been paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

Section 7.09 Authority of Guarantors or the Borrowers.

It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Guarantor or the Borrowers or the officers, directors or any agents
acting or purporting to act on behalf of any of them.

Section 7.10 Financial Condition of the Borrowers.

Any Credit Extension may be made to the Borrowers or continued from time to
time, without notice to or authorization from any Guarantor regardless of the
financial or other condition of the Borrowers at the time of any such grant or
continuation. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrowers. Each Guarantor has adequate means to
obtain information from the Borrowers on a continuing basis concerning the
financial condition of the Borrowers and their ability to perform its
obligations under the Loan Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrowers and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of the Borrowers now known or hereafter
known by any Beneficiary.

Section 7.11 Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against the Borrowers or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Borrowers or any other Guarantor or by any defense which
the Borrowers or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrowers of any
portion of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

 

74



--------------------------------------------------------------------------------

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrowers, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12 Discharge of Guaranty upon Sale of Guarantor.

If all of the Capital Stock of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale.

ARTICLE EIGHT

EVENTS OF DEFAULT

Section 8.01 Events of Default.

If any one or more of the following conditions or events shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrowers to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to the Issuing Banks in
reimbursement of any drawing under a Letter of Credit; (iii) any interest on any
Loan or any fee or any other amount due hereunder within three (3) Business Days
after the date due; or (iv) any other amount due hereunder within three
(3) Business Days after delivery of notice from the Administrative Agent; or

(b) Default in Other Agreements. (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.01(a)) in a principal amount of
$10,000,000 or more (provided that, if (and only so long as) all such failures
to pay are in the nature of a set-off against purchase price adjustments or
indemnities, in each case arising from Permitted Acquisitions, then such
$10,000,000 threshold amount shall be deemed to be $20,000,000) individually or
in the aggregate, in each case beyond the grace period, if any, provided
therefor; or (ii) breach or default by any Loan Party with respect to any other
material term of (1) one or more items of Indebtedness in the individual or
aggregate principal amounts referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. (i) Failure of any Loan Party to perform or
comply with any term or condition contained in Section 2.16, Section 5.02 or
Article Six; or (ii) failure of any Loan Party to perform or comply with any
term or condition contained in Section 5.01(a) through (c) and such failure
shall not have been remedied or waived within ten (10) Business Days after such
failure; or

 

75



--------------------------------------------------------------------------------

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 8.01, and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) a Responsible Officer of such
Loan Party becoming aware of such default or (ii) receipt by the Borrowers of
notice from Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrowers or any of their Material Subsidiaries in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, which decree or order is not stayed
within 60 days; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Borrowers or any of their Material Subsidiaries under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Borrowers or any of
their Material Subsidiaries, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of the Borrowers
or any of their Material Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of the Borrowers or any
of their Material Subsidiaries, and any such event described in this clause
(ii) shall continue for sixty (60) days without having been stayed, dismissed,
bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) The Borrowers or any
of their Material Subsidiaries shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or the Borrowers or any of their Material Subsidiaries
shall make any assignment for the benefit of creditors; or (ii) the Borrowers or
any of their Material Subsidiaries shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the Board of Directors of the Borrowers or any of their Material Subsidiaries
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.01(f);
or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in an amount in excess of $10,000,000 in any
case individually or in the aggregate at any time (in either case to the extent
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) or any material non-monetary
judgment shall be entered or filed against the Borrowers or any of their
Subsidiaries or any of

 

76



--------------------------------------------------------------------------------

their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of thirty (30) days (or in any event later than five
(5) days prior to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in liability of the Borrowers, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $5,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably would be expected to
result in the imposition of a Lien or security interest under Section 412(n) of
the Internal Revenue Code or under ERISA; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guarantees and other Loan Documents. At any time after the execution and
delivery thereof, (i) the Guaranty for any reason, other than the satisfaction
in full of all Obligations, shall cease to be in full force and effect (other
than in accordance with its terms) or shall be declared to be null and void or
any Guarantor shall repudiate its obligations thereunder, (ii) this Agreement
ceases to be in full force and effect (other than the satisfaction in full of
the Obligations in accordance with the terms hereof) or shall be declared null
and void, or (iii) any Loan Party shall contest the validity or enforceability
of any Loan Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document to which it is a party; or

(m) Health Care Matters. The Borrowers or any of their Subsidiaries fails to
(i) comply, in any material respect, with any Health Care Law or (ii) maintain
any material Governmental Authorization, material accreditation or material
Government Third Party Payor Program provider agreement, and, in each case, such
failure will cause a Material Adverse Effect;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(f) or 8.01(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to the Borrowers by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of the Issuing Banks to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Loan Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under
Section 2.04(d) and Section 2.11; and (C) Administrative Agent shall direct the
Borrowers to pay (and the Borrowers hereby agree upon receipt of such notice, or
upon the occurrence of any Event of Default specified in Section 8.01(f) and
(g) to pay) to Administrative Agent such additional amounts of cash, to be held
as security for Borrowers’ reimbursement Obligations in respect of Letters of
Credit then outstanding, equal to the Letter of Credit Usage at such time.

 

77



--------------------------------------------------------------------------------

ARTICLE NINE

AGENTS

Section 9.01 Appointment and Authority.

CIBC WM and JPM are hereby appointed Lead Arrangers hereunder and under the
other Loan Documents and each Lender hereby authorizes the Lead Arrangers to act
as its agent in accordance with the terms hereof and the other Loan Documents.
CIBC is hereby appointed Administrative Agent hereunder and under the other Loan
Documents by the Lenders’ acceptance of the benefits hereof. JPM is hereby
appointed Syndication Agent hereunder, and each Lender hereby authorizes
Syndication Agent to act as its agent in accordance with terms hereof and the
other Loan Documents. Each of the Lenders, the Swing Line Lender and each
Issuing Bank hereby irrevocably appoints CIBC as its agent hereunder and under
the other Loan Documents and authorizes Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
Nine are solely for the benefit of the Agents, the Lenders and the Issuing
Banks, and the Borrowers shall not have rights as a third party beneficiary of
any of such provisions. As of the Closing Date, neither JPM, in its capacity as
Syndication Agent, nor CIBC WM, in its capacity as a Lead Arranger, nor JPM, in
its capacity as a Lead Arranger shall have any obligation, but shall be entitled
to all benefits of this Article Nine.

Section 9.02 Rights as a Lender.

Administrative Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Administrative
Agent hereunder in their individual capacities. Administrative Agent and their
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.

Section 9.03 Exculpatory Provisions.

Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing,

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the relevant Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by Administrative Agent or any of their
respective Affiliates in any capacity.

 

78



--------------------------------------------------------------------------------

Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.04) or in the absence of its own gross negligence or
willful misconduct. Administrative Agent shall not be deemed to have knowledge
of any Default or Event of Default unless and until notice thereof is given to
Administrative Agent by the Borrowers, a Lender or an Issuing Bank.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article Three or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

Section 9.04 Reliance by Administrative Agent.

Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each of Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, Administrative Agent may presume
that such condition is satisfactory to such Lender or such Issuing Bank unless
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. Administrative Agent may consult with legal counsel (who may
be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties.

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by Administrative Agent. Administrative Agent
and any sub-agent may perform any and all of its duties and exercise its rights
and powers under this Agreement or under any other Loan Document by or through
any one or more sub-agents appointed by such sub-agent with the approval of
Administrative Agent (such appointing sub-agent is referred to in this
Section 9.05 as an “Appointing Sub-Agent”). Administrative Agent and each such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory,
indemnification and other provisions of this Article Nine and of Section 10.02
shall apply to any of the Related Parties of Administrative Agent and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent. All of the rights,

 

79



--------------------------------------------------------------------------------

benefits, and privileges (including the exculpatory and indemnification
provisions) of this Article Nine and of Section 10.02 shall apply to each such
sub-agent and to the Related Parties of each sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Article Nine were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by Administrative Agent and/or an Appointing Sub-Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of the Loan Parties and the Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and, if applicable, an Appointing Sub-Agent and not to any
Loan Party Lender or any other Person and no Loan Party Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

Section 9.06 Resignation of Administrative Agent.

Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks and the Borrowers. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if Administrative Agent shall notify the Borrowers and the Lenders
that no qualifying person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article Nine and
Section 10.02 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 9.07 Non-Reliance on Agents and Other Lenders.

Each Lender, the Swing Line Lender and each Issuing Bank acknowledges that it
has, independently and without reliance upon the Agents or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender, the Swing Line Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or

 

80



--------------------------------------------------------------------------------

any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 9.08 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Lead Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as Administrative Agent, a Lender or an
Issuing Bank hereunder.

Section 9.09 Guaranty.

(a) Agents under Guaranty. Each Lender hereby further authorizes Administrative
Agent on behalf of and for the benefit of Lenders, to be the agent for and
representative of Lenders with respect to the Guaranty. Subject to
Section 10.04, without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to
release any Guarantor from the Guaranty pursuant to Section 7.12 or with respect
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 10.04) have otherwise consented.

(b) Right to Enforce Guaranty. Anything contained in any of the Loan Documents
to the contrary notwithstanding, (other than Section 10.03), the Borrowers,
Administrative Agent and each Lender hereby agree that no Lender shall have any
right individually to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of Lenders in accordance with the terms hereof.

Section 9.10 Withholding Taxes.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from or reduction of withholding tax ineffective or
for any other reason, such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including any penalties or interest and together with any and all
expenses incurred.

ARTICLE TEN

MISCELLANEOUS

Section 10.01 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

81



--------------------------------------------------------------------------------

(i) if to the Borrowers, to it at Amedisys, Inc., 5959 S. Sherwood Forest
Boulevard, Baton Rouge, Louisiana 70816; Attention: Chief Financial Officer;
Telecopier No. (225) 298-6435; with a copy to: the Senior Vice President-Finance
and (other than notices pursuant to Article II):

Kantrow Spaht Weaver and Blitzer (APLC)

P.O. Box 2997/445 North Blvd., Suite 300

Baton Rouge, LA 70821-2997

Attention: Lee C. Kantrow, Esq.

Facsimile: (225) 343-0630

(ii) if to Administrative Agent or CIBC in its capacity as Issuing Bank, to:

Canadian Imperial Bank of Commerce,

New York Agency

300 Madison Avenue

New York, New York 10017

Attention: Agency Services

Facsimile No.: (212) 856-3763

and (other than notices pursuant to Article II)

Attention: Caroline Adams

Facsimile No.: (212) 856-3991

with a copy of notices (other than notices pursuant to Article II) to:

Latham & Watkins LLP

885 Third Avenue, New York, NY 10022

Attention: Marcus J. Dougherty

Facsimile No.: (212) 751-4864; and

(iii) if to Swing Line Lender to:

JPMorgan Chase Bank, N.A.

451 Florida Street

Baton Rouge, LA 70801

Attention: Suzanne Marqette

Facsimile No.: (225) 332-4234

(iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent if a confirmation has
been received and, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

82



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent; provided that the foregoing shall
not apply to notices to any Lender or any Issuing Bank pursuant to Article Two
if such Lender or such Issuing Bank, as applicable, has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or the Borrowers may, in their reasonable
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by written
notice to the other parties hereto.

Section 10.02 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay jointly and severally (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of outside
counsel for the Administrative Agent and its Affiliates, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Agents, any Lender or any Issuing Bank, including the fees,
charges and disbursements of counsel for the Agents, any Lender or any Issuing
Bank, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. All amounts referred to in this Section 10.02(b) shall be
paid by the Lead Borrower to Administrative Agent at its Principal Office and
upon receipt, Administrative Agent shall promptly distribute to each Lender its
Pro Rata Share thereof.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify jointly and
severally the Agents (and any sub-agent thereof), each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any outside counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any

 

83



--------------------------------------------------------------------------------

Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrowers or any of their Subsidiaries, or any
Environmental Liability related in any way to the Borrowers or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of,
such Indemnitee; and provided further that no Loan Party shall have any
obligation to any Indemnitee hereunder with respect to such indemnified
liabilities arising out of legal proceedings commenced against a Lender by the
assignee of such Lender to the extent such proceedings relates (A) solely to
breaches of representations or warranties of such assigning Lender regarding
ownership or authority to assign all or a portion of its Revolving Commitment or
Loans owing to it or other Obligation, or (B) principally to statements or
representations made by an assigning Lender to such assignee that were not based
upon information supplied by the Borrowers. All amounts referred to in this
Section 10.02(b) shall be paid by the Lead Borrower to Administrative Agent at
its Principal Office and upon receipt, Administrative Agent shall promptly
distribute to each Lender its Pro Rata Share thereof.

(c) Reimbursement by Lenders. To the extent that the Borrowers fail to pay any
amount required under paragraph (a) or (b) of this Section to be paid by it to
the Agents (or any sub-agent thereof), the Issuing Banks or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Agents (or any
such sub-agent), the Issuing Banks or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agents (or any such sub-agent) or the Issuing Banks in
their capacity as such, or against any Related Party of any of the foregoing
acting for the Agents (or any such sub-agent) or Issuing Banks in connection
with such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 10.11.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section 10.02 shall be payable not
later than five (5) Business Days after demand therefor.

Section 10.03 Right of Set-Off.

If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the

 

84



--------------------------------------------------------------------------------

fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrowers or any other Loan Party against and on
account of any and all of the obligations of the Borrowers or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such Issuing Bank, irrespective of whether or not such Lender or
such Issuing Bank shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or such Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) which such Lender, each Issuing
Bank or their respective Affiliates may have. Each Lender and each Issuing Bank
agrees promptly to notify the Borrowers and Administrative Agent after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Section 10.04 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Section 10.04(b), 10.04(c) and
10.04(d), no amendment, modification, termination or waiver of any provision of
the Loan Documents, or consent to any departure by any Loan Party therefrom,
shall in any event be effective without the written concurrence of the Requisite
Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.22)
or any fee payable hereunder or change the cash pay nature of any such interest;

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of this Section 10.04(b)
or Section 10.04(c);

(viii) amend, directly or indirectly, the definition of “Requisite Lenders” or
“Pro Rata Share” (or any other defined terms used to define terms); provided,
with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Revolving Commitments and the
Revolving Loans are included on the Closing Date;

 

85



--------------------------------------------------------------------------------

(ix) release all or substantially all of the Guarantors or all or substantially
all of the value of the Guaranty from the Guaranty except as expressly provided
in the Loan Documents; or

(x) waive an Event of Default under Section 8.01(a).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of the Swing
Line Lender;

(iii) amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in Section 2.11
without the written consent of Administrative Agent and of the Issuing Banks; or

(iv) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Modification of Financial Covenants. So long as any two Lenders together
constitute Requisite Lenders, no amendment, modification, termination or waiver
of any provision of Section 6.07 (or, with respect only to their application in
Section 6.07, any defined term used in Section 6.07) or consent to any departure
by any Loan Party therefrom, shall in any event be effective without the written
concurrence of one or more Lenders having or holding Revolving Exposure and
representing more than 66 2/3% of the aggregate Revolving Exposure of all
Lenders (and, in any case, the written concurrence of Requisite Lenders).

Section 10.05 Execution of Amendments, etc.

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 10.05 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Loan Party, on such Loan Party.

Section 10.06 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and

 

86



--------------------------------------------------------------------------------

assigns permitted hereby, except that the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender, no minimum amount need be assigned; and (B) in any case not described in
paragraph (b)(i)(A) of this Section, the aggregate amount of the Revolving
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Revolving Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption Agreement
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption Agreement, as of the
Trade Date) shall not be less than $5,000,000, in the case of any assignment in
respect of Revolving Commitments and Revolving Loans, unless each of
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned;

(iii) Assignment and Assumption Agreement. The parties to an assignment shall
(A) electronically execute and deliver to the Administrative Agent and the Lead
Borrower an Assignment and Assumption Agreement via an electronic settlement
acceptable to the Administrative Agent or (B) manually execute and deliver to
the Administrative Agent and the Lead Borrower an Assignment and Assumption
Agreement; and

(iv) Assignment Fee and Administrative Questionnaire. The parties to each
assignment shall deliver to Administrative Agent a processing and recordation
fee of $3,500 (except in the case of an assignment to an Affiliate of the
assigning Lender, in which case the processing and recordation fee shall be
$500, or as otherwise agreed by Administrative Agent) and the Eligible Assignee,
if it shall not be a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire and any forms or other documents required pursuant
to Section 2.36.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption Agreement, the

 

87



--------------------------------------------------------------------------------

Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) , but shall continue to
be entitled to the benefits of Sections 2.34, 2.35 and 10.02 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of the Lead Borrower, shall maintain at its office a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Revolving Commitments of, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Lead Borrower, Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Lead Borrower, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Lead Borrower or Administrative Agent, sell participations to any
Person (other than a natural person or the Lead Borrower or any of the Lead
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Lead
Borrower, Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver to: (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Revolving Commitment
shall not constitute a change in the terms of such participation, and that an
increase in any Revolving Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Loan
Party of any of its rights and obligations under this Agreement or (iii) release
all or substantially all of the Guarantors or all or substantially all of the
value of the Guaranty from the Guaranty (except as expressly provided in the
Loan Documents) supporting the Loans hereunder in which such participant is
participating. Subject to paragraph (e) of this Section, the Lead Borrower
agrees that each Participant shall be entitled to the benefits of Sections
2.33(c), 2.34, 2.35 and 2.36 to the same extent as if it were a Lender and had
acquired

 

88



--------------------------------------------------------------------------------

its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.03 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.32 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.33(c), 2.34, 2.35 and 2.36 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.36 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Lead Borrower, to comply with Section 2.36(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) SPV Lender. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Lead Borrower, the option to provide to the
Lead Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make the Lead Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPV hereunder shall utilize the Revolving Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it shall not institute against, or join any other
person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 10.06, any SPV may (i) with notice to, but
without the prior written consent of, the Lead Borrower and the Administrative
Agent and without paying any processing fee therefore, assign all or a portion
of its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Lead Borrower and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV. This Section 10.06(g) may not be amended
without the written consent of the SPV. Notwithstanding anything to the contrary
in this Agreement, no SPV shall be entitled to any greater rights under
Section 2.36 than its Granting Lender would have been entitled to absent the use
of such SPV.

Section 10.07 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

 

89



--------------------------------------------------------------------------------

Section 10.08 Survival of Representations, Warranties and Agreements.

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.33(c), 2.34, 2.35, 2.36,
10.02 and 10.03 and the agreements of Lenders set forth in Sections 2.33, 9.03,
10.02 and 10.16 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

Section 10.09 No Waiver; Remedies Cumulative.

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents. Any forbearance or failure
to exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

Section 10.10 Marshalling; Payments Set Aside.

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Loan Party makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or Administrative Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

Section 10.11 Severability.

In case any provision in or obligation hereunder or any Note shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

Section 10.12 Obligations Several; Independent Nature of Lenders’ Rights.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Loan Documents, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to

 

90



--------------------------------------------------------------------------------

constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.

Section 10.13 Headings.

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

Section 10.14 Governing Law; Jurisdiction; Etc.

(a) Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND RULE 327(b) OF THE NEW YORK CIVIL PRACTICE LAW AND RULES.

(b) Submission to Jurisdiction. The Lead Borrower and each other Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that any Agent,
any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Lead Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. The Lead Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 10.15 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR

 

91



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16 Treatment of Certain Information; Confidentiality.

Each of the Agents, the Lenders and the Issuing Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to it, its Affiliates and their respective partners,
directors, officers, employees, agents, advisors, auditors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
in writing containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to Agents, any Lender or any Issuing Bank on a
nonconfidential basis from a source other than the Lead Borrower.

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their Subsidiaries relating to the Borrowers or any of
their Subsidiaries or any of their respective businesses, other than any such
information that is available to any Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.17 Usury Savings Clause.

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due

 

92



--------------------------------------------------------------------------------

hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrowers shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrowers.

Section 10.18 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article Three, this Agreement shall become effective when it
shall have been executed by Administrative Agent and when Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement

Section 10.19 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 10.20 Entire Agreement.

This Agreement represents the entire agreement of the parties with regard to the
subject matter hereof, and the terms of any letters and other documentation
entered into between any of the parties hereto prior to the execution of this
Agreement which relate to Loans to be made hereunder shall be replaced by the
terms of this Agreement.

Section 10.21 Patriot Act Notification.

Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act.

 

93



--------------------------------------------------------------------------------

Section 10.22 Release on Payment in Full.

Lenders shall, upon the written request and at the expense of the Borrowers,
upon the termination of all Revolving Commitments, the payment in full of all
Obligations and the cancellation, expiration or cash-collateralization (to the
reasonable satisfaction of the Issuing Banks) of all Letters of Credit in
accordance herewith, at the Borrowers’ request and at no cost to Lenders,
reasonably cooperate with the Borrowers in assigning the Notes (without
recourse) at payoff and will execute all documents reasonably necessary to
evidence the discharge or such assignment of the Obligations.

[Remainder of page intentionally left blank]

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

AMEDISYS, INC., as the Lead Borrower By:  

/s/ Larry R. Graham

Name:   Larry R. Graham Title:   President and Chief Operating Officer

AMEDISYS HOLDING, L.L.C.,

as the Co-Borrower

By:  

/s/ Larry R. Graham

Name:   Larry R. Graham Title:   President

 

S-1



--------------------------------------------------------------------------------

Guarantors: ADVENTA HOSPICE, INC. ADVENTA HOSPICE SERVICES OF FLORIDA, INC.
AMEDISYS HOME HEALTH, INC. OF ALABAMA AMEDISYS HOME HEALTH, INC. OF FLORIDA
AMEDISYS HOME HEALTH, INC. OF SOUTH CAROLINA AMEDISYS HOME HEALTH, INC. OF
VIRGINIA AMEDISYS SPECIALIZED MEDICAL SERVICES, INC. HHC, Inc. HMR ACQUISITION,
INC. HOME HEALTH OF ALEXANDRIA, INC., HOUSECALL, INC. HOUSECALL HOME HEALTH,
INC. HOUSECALL MEDICAL RESOURCES, INC. HOUSECALL MEDICAL SERVICES, INC.
HOUSECALL SCS MANAGEMENT, INC. HOUSECALL SIC MANAGEMENT, INC. HOUSECALL
SUPPORTIVE SERVICES, INC. HORIZONS HOSPICE CARE, INC. AMEDISYS AIR, L.L.C.
AMEDISYS ALASKA, L.L.C. AMEDISYS ARIZONA, L.L.C. AMEDISYS ARKANSAS, L.L.C.
AMEDISYS CALIFORNIA, L.L.C. AMEDISYS COLORADO, L.L.C. AMEDISYS EQUITY GROUP,
L.L.C. AMEDISYS GEORGIA, L.L.C. AMEDISYS HEALTH MANAGEMENT AMEDISYS HOLDING,
L.L.C. AMEDISYS HOSPICE, L.L.C. AMEDISYS IDAHO, L.L.C. 31AMEDISYS ILLINOIS,
L.L.C. AMEDISYS INDIANA, L.L.C. AMEDISYS KANSAS, L.L.C. AMEDISYS LA
ACQUISITIONS, L.L.C. AMEDISYS LOUISIANA, L.L.C. AMEDISYS MARYLAND, L.L.C.
AMEDISYS MICHIGAN, L.L.C. AMEDISYS MISSISSIPPI, L.L.C. AMEDISYS MISSOURI, L.L.C.
AMEDISYS NEVADA, L.L.C. AMEDISYS NEW HAMPSHIRE, L.L.C. AMEDISYS NEW MEXICO,
L.L.C. AMEDISYS NORTH CAROLINA, L.L.C. AMEDISYS NORTHWEST, L.L.C. AMEDISYS OHIO,
L.L.C. AMEDISYS OKLAHOMA, L.L.C.

 

S-2



--------------------------------------------------------------------------------

AMEDISYS OREGON, L.L.C.

AMEDISYS PENNSYLVANIA, L.L.C.

AMEDISYS PROPERTY, L.L.C.

AMEDISYS QUALITY OKLAHOMA, L.L.C.

AMEDISYS SC, L.L.C.

AMEDISYS SOUTH FLORIDA, L.L.C.

AMEDISYS SP-IN, L.L.C.

AMEDISYS SP-KY, L.L.C.

AMEDISYS SP-OH, L.L.C.

AMEDISYS SP-TN, L.L.C.

AMEDISYS TENNESSEE, L.L.C.

AMEDISYS UTAH, L.L.C.

AMEDISYS WASHINGTON, L.L.C.

AMEDISYS WEST VIRGINIA, L.L.C.

AMEDISYS WYOMING, L.L.C.

ARNICA THERAPY SERVICES, L.L.C.

By:

 

/s/ Larry R. Graham

Name:   Larry R. Graham Title:   President AMEDISYS TEXAS, LTD By:   Amedisys
Health Management, L.L.C., General Partner   By:  

/s/ Larry R. Graham

 

Name:

  Larry R. Graham   Title:   President

 

S-3



--------------------------------------------------------------------------------

CIBC WORLD MARKETS CORP.,

as a Joint Lead Arranger and a Joint Book Runner

By:

 

/s/ Doug Curnett

Name:

  Doug Curnett

Title:

  Managing Director CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,

as Administrative Agent and an Issuing Bank

By:

 

/s/ Caroline Adams

Name:

  Caroline Adams

Title:

  Authorized Signatory

CIBC INC.,

as a Lender

By:

 

/s/ Caroline Adams

Name:

  Caroline Adams

Title:

  Authorized Signatory

 

S-4



--------------------------------------------------------------------------------

JP MORGAN SECURITIES INC., as a Joint Lead Arranger, a Joint Book Runner and
Syndication Agent

By:

 

/s/ John Stucker

Name:

  John Stucker

Title:

  Vice President

JPMORGAN CHASE BANK, N.A.,

as a Lender, the Swing Line Lender and the Issuing Bank in respect of the
Existing Letters of Credit

By:

 

/s/ Suzanne H. Marquette

Name:

  Suzanne H. Marquette

Title:

  Senior Vice President

 

S-1



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By:

 

/s/ David B. Julie

Name:

  David B. Julie

Title:

 

Associate Director

Banking Products

Services, US

 

By:

 

/s/ Ina R. Olsa

  Ina R. Olsa   Associate Director  

Banking Products

Services, US

 

S-2



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Mark S. Worthen

Name:   Mark S. Worthen Title:   Executive Vice President

 

S-1



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment    Pro Rata Share  

CIBC INC.

   $ 30,000,000.00    30.00000000 %

JPMORGAN CHASE BANK

   $ 30,000,000.00    30.00000000 %

UBS LOAN FINANCE LLC

   $ 20,000,000.00    20.00000000 %

REGIONS BANK

   $ 20,000,000.00    20.00000000 %              

Total

   $ 100,000,000.00    100 %              

 

A-1